AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of May 31, 2011

among

FERRO FINANCE CORPORATION,
as Seller,

FERRO CORPORATION,
as Collection Agent,

MARKET STREET FUNDING, LLC,
as Purchaser,

PNC BANK, NATIONAL ASSOCIATION,
as LC Bank,

and

PNC BANK, NATIONAL ASSOCIATION,
as Agent

                  ARTICLE I.PURCHASE ARRANGEMENTS 2
       
Section 1.1
  Purchase Facility     2  
Section 1.2
  Increases     3  
Section 1.3
  Voluntary Decreases     4  
Section 1.4
  Payment Requirements     4  
Section 1.5
  Deemed Collections     4  
Section 1.6
  Letters of Credit     4  
Section 1.7
  Issuance of Letters of Credit     5  
Section 1.8
  Requirements For Issuance of Letters of Credit     5  
Section 1.9
  Disbursements, Reimbursement     5  
Section 1.10
  Documentation     6  
Section 1.11
  Determination to Honor Drawing Request     6  
Section 1.12
  Nature of Reimbursement Obligations     6  
Section 1.13
  Indemnity     8  
Section 1.14
  Liability for Acts and Omissions     8   ARTICLE II.PAYMENTS AND COLLECTIONS
    9  
Section 2.1
  Retention and Turnover of Collections     9  
Section 2.2
  Mandatory Capital Settlement     10  
Section 2.3
  Reinvestments     10  
Section 2.4
  Order of Application of Collections on Monthly Payment Dates     10  
Section 2.5
  Order of Application of Collections on Capital Settlement Dates     12  
Section 2.6
  Payment Rescission     13  
Section 2.7
  Repurchase Option     13  
ARTICLE III.[RESERVED]
            13   ARTICLE IV.PURCHASER FUNDING
    13  
Section 4.1
  Purchaser Funding     13  
Section 4.2
  Yield Payments     13  
Section 4.3
  Yield Rates     13  
Section 4.4
  Inability to Determine Euro-Rate     14   ARTICLE V.REPRESENTATIONS AND
WARRANTIES
    15  
Section 5.1
  Representations and Warranties of Seller     15   ARTICLE VI.CONDITIONS OF
PURCHASES
    19  
Section 6.1
  Conditions Precedent to this Agreement     19  



      Section 6.2 Conditions Precedent to all Incremental Purchases,
Reinvestments and Issuances of Letters of Credit 19  

                 
ARTICLE VII.COVENANTS
            20  
Section 7.1
  Affirmative Covenants of the Seller Parties     20  
Section 7.2
  Negative Covenants of the Seller Parties     26   ARTICLE VIII.ADMINISTRATION
AND COLLECTION
    28  
Section 8.1
  Designation of Collection Agent     28  
Section 8.2
  Duties of Collection Agent     28  
Section 8.3
  Lock-Box Accounts     30  
Section 8.4
  Responsibilities of Seller     30  
Section 8.5
  Reports.     30  
Section 8.6
  Servicing Fees     31   ARTICLE IX.AMORTIZATION EVENTS
    31  
Section 9.1
  Amortization Events     31  
Section 9.2
  Remedies     34   ARTICLE X.INDEMNIFICATION
    35  
Section 10.1
  Indemnities by the Seller     35  
Section 10.2
  Indemnities by the Collection Agent     37  
Section 10.3
  Increased Cost and Reduced Return     38  
Section 10.4
  Other Costs and Expenses     39  
ARTICLE XI.THE AGENT
            39  
Section 11.1
  Appointment     39  
Section 11.2
  Delegation of Duties     40  
Section 11.3
  Exculpatory Provisions     40  
Section 11.4
  Reliance by the Agent, the LC Bank and the Purchasers     40  
Section 11.5
  Notice of Amortization Events     41  
Section 11.6
  Non-Reliance on the Agent, the LC Bank and Other Purchasers     41  
Section 11.7
  Indemnification of Agent     42  
Section 11.8
  Agent in its Individual Capacity     42  
Section 11.9
  Successor Agent     42  
Section 11.10
  UCC Filings     42   ARTICLE XII.ASSIGNMENTS; PARTICIPATIONS
    43  
Section 12.1
  Assignments     43  
Section 12.2
  Participations     44   ARTICLE XIII.grant of security interest
    44  
Section 13.1
  Grant of Security Interest     44   ARTICLE XIV.MISCELLANEOUS
    44  
Section 14.1
  Waivers and Amendments     44  
Section 14.2
  Notices     45  
Section 14.3
  Ratable Payments     45  
Section 14.4
  Protection of Receivable Interests     45  
Section 14.5
  Confidentiality     46  
Section 14.6
  Limitation of Liability     47  
Section 14.7
  CHOICE OF LAW     47  
Section 14.8
  CONSENT TO JURISDICTION     47  
Section 14.9
  WAIVER OF JURY TRIAL     48  
Section 14.10
  Integration; Binding Effect; Survival of Terms     48  
Section 14.11
  Counterparts; Severability; Section References     48  
Section 14.12
  PATRIOT Act     48  
Section 14.13
  No Petition     48  

Exhibits and Schedules

      Exhibit I
Exhibit II
Exhibit III
Exhibit IV
Exhibit V
Exhibit VI
Exhibit VII
Exhibit VIII
Exhibit IX
Exhibit X
Exhibit XI  
Definitions
Form of Purchase Notice
Places of Business of the Seller Parties; Locations of Records;
Federal Employer and Organizational Identification Numbers
Names of Lock-Box Banks; Lock-Box Accounts
Form of Compliance Certificate
[Reserved]
Form of Assignment Agreement
Credit and Collection Policy
Form of Monthly Report
Form of Daily Report
Form of Letter of Credit Application
Schedule A
Schedule B
Schedule C  
Commitments
Closing Documents
Ferro Holidays

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as of May 31,
2011, is among:

(a) Ferro Finance Corporation, an Ohio corporation (“Seller”);

(b) Ferro Corporation, an Ohio corporation (“Ferro”), as initial Collection
Agent;

(c) Market Street Funding, LLC, a Delaware limited liability company (“Market
Street” or a “Purchaser” and, together with its successors and assigns, the
“Purchasers”); and

(d) PNC Bank, National Association (“PNC”), as LC Bank (together with its
successors and assigns in such capacity, the “LC Bank”) and as Agent for the LC
Bank and the Purchasers (together with its successors and assigns in such
capacity, the “Agent”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Seller, Ferro and Wells Fargo Bank, N.A. (“Wells Fargo”) entered into that
certain Receivables Purchase Agreement, dated as of June 2, 2009 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Original
Agreement”), and immediately prior to the effectiveness of this Agreement, the
parties hereto and Wells Fargo entered into an Assignment and Assumption
Agreement, dated as of the date hereof, pursuant to which Wells Fargo assigned
all of its rights and obligations under the Original Agreement to Market Street
and PNC.

On the terms and subject to the conditions set forth herein, (i) the parties
hereto desire to amend and restate the Original Agreement in its entirety,
(ii) Seller desires to transfer and assign Receivable Interests to the
Purchasers from time to time, (iii) each Purchaser desires to purchase its
Percentage of each Receivable Interest from Seller from time to time, (iv) Ferro
desires to perform the duties of the Collection Agent hereunder, (v) the LC Bank
desires to issue Letters of Credit from time to time and (vi) PNC has been
requested to, and is willing to act as, Agent on behalf of the LC Bank and the
Purchasers.

This Agreement amends and restates the Original Agreement in its entirety as of
the date hereof. Upon the effectiveness of this Agreement, each reference to the
Original Agreement in any other document, instrument or agreement shall mean and
be a reference to this Agreement. Nothing contained herein, unless expressly
herein stated to the contrary, is intended to amend, modify or otherwise affect
any other instrument, document or agreement executed and/or delivered in
connection with the Original Agreement.

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, (x) request
that the Purchasers make Incremental Purchases by delivering (or causing
Collection Agent to deliver, on Seller’s behalf) a Purchase Notice to the Agent
in accordance with Section 1.2(a) or by means of a deemed purchase request
pursuant to Section 1.2(b), and (y) request that the LC Bank issue or cause the
issuance of one or more Letters of Credit by delivering (or causing Collection
Agent to deliver, on Seller’s behalf) a Letter of Credit Application to the LC
Bank and the Agent in accordance with Section 1.7. Upon receipt of a Purchase
Notice or a purchase request deemed delivered pursuant to Section 1.2(b), each
of the Purchasers agrees to purchase its Percentage of such Receivable Interest,
and upon receipt of a Letter of Credit Application, the LC Bank agrees to issue
a Letter of Credit, in each case, on the terms and subject to the conditions
hereof, provided that the Seller shall not request any such Incremental Purchase
or Letter of Credit, and the Purchasers and the LC Bank shall not have any
obligation to make any such Incremental Purchase or issue any such Letter of
Credit, if after giving effect thereto:

(i) the Capital held by any Purchaser would exceed the lesser of (A) the amount
of such Purchaser’s Commitment hereunder, and (B) such Purchaser’s Percentage of
the excess of the Net Pool Balance over the Required Reserve;

(ii) the Undrawn LC Amount would exceed the LC Bank’s Commitment; or

(iii) an Investment Excess would exist.

The Commitment of each Purchaser and the LC Bank to Seller under this Agreement
shall terminate on the Facility Termination Date.

(b) Effective on the date of each Incremental Purchase and Reinvestment
hereunder (including any deemed purchased of a Receivable Interest made by the
LC Bank pursuant to Section 1.9(b)), the Seller hereby sells and assigns to the
Agent for the benefit of the Purchasers and the LC Bank (ratably, based on their
respective Capital) an undivided percentage interest in (i) each Receivable then
existing, (ii) all Related Security with respect to each such Receivable, and
(iii) all Collections with respect to, and other proceeds of, each such
Receivable.

(c) Seller may, upon at least five (5) Business Days’ notice to the Agent and
each Purchaser, terminate in whole or reduce in part, ratably amongst the
Purchasers in accordance with their respective Percentages, the unused portion
of the Purchase Limit; provided that each partial reduction of the Purchase
Limit shall be in an aggregate amount equal to $1,000,000 or a larger integral
multiple of $500,000, and no such partial reduction shall reduce the Purchase
Limit to an amount less than $30,000,000; and provided further that the LC
Bank’s Commitment shall be automatically and simultaneously terminated in the
case of any such termination and reduced by the amount of any such reduction of
the Purchase Limit; and provided still further that (in addition to and without
limiting any other requirements for termination, prepayment and/or the funding
of the LC Collateral Account hereunder) no such termination or reduction shall
be effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
Undrawn LC Amount, (ii) in the case of a partial reduction, the amount on
deposit in the LC Collateral Account is at least equal to the excess (if any) of
the then outstanding Undrawn LC Amount and the Purchase Limit as so reduced
thereby and (iii) in the case of a termination or a partial reduction, no
Investment Excess exists after giving effect to such termination or reduction
and any repayments of Capital and cancelation and surrender of Letters of Credit
on the date thereof.

Section 1.2 Increases.

(a) If, on any Business Day prior to the Facility Termination Date, there is
Investment Availability reflected on a Daily Report or Monthly Report, as
applicable, in each case for the preceding reporting period, as applicable,
Seller (or Collection Agent, on Seller’s behalf) may, if desired, request an
Incremental Purchase in accordance with this Section 1.2. Seller (or Collection
Agent, on Seller’s behalf) shall provide the Agent with notice of each
Incremental Purchase by 11:00 a.m. (New York City time) on the Business Day
prior to such Incremental Purchase (or, solely in the case of an Incremental
Purchase not exceeding $5,000,000, on the date of such Incremental Purchase) in
a form set forth as Exhibit II hereto (a “Purchase Notice”). Each Purchase
Notice shall be subject to Section 6.2 hereof and shall be irrevocable and shall
specify the requested Purchase Price (which shall be at least $200,000 or a
larger integral multiple of $100,000) and date of purchase (which shall be a
Business Day). If any Purchase Notice is delivered later than 11:00 a.m. (New
York City time) on the Business Day prior to such proposed Incremental Purchase
(or, solely in the case of an Incremental Purchase not exceeding $5,000,000, on
the date of such Incremental Purchase), the Purchasers will make such
Incremental Purchase on a best-efforts basis only. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, each Purchaser shall initiate a wire transfer to the
Facility Account, in immediately available funds, no later than 3:00 p.m. (New
York City time), an amount equal to its Percentage of the Purchase Price of the
Receivable Interest then being purchased.

The Seller may, subject to this clause (a) and the other requirements and
conditions herein, use the proceeds of any Incremental Purchase to satisfy its
Reimbursement Obligation to the LC Bank pursuant to Section 1.9.

(b) In the event the Seller fails to reimburse the LC Bank for the full amount
of any drawing under any Letter of Credit on the applicable Drawing Date (out of
its own funds available therefor, including as contemplated by the last
paragraph of Section 1.2(a)) pursuant to Section 1.9, then the Seller shall,
automatically (and without the requirement of any further action on the part of
any Person hereunder), be deemed to have requested an Incremental Purchase from
the Purchasers on such date in an amount equal to the amount of the related
Reimbursement Obligation at such time. Subject to the limitations on funding set
forth in the proviso to Section 1.1(a) above (and the other applicable
requirements and conditions herein), the Purchasers shall fund such deemed
purchase request and deliver the proceeds thereof directly to the Agent to be
immediately distributed to the LC Bank in satisfaction of the Seller’s
Reimbursement Obligation pursuant to Section 1.9 to the extent of the amounts
permitted to be funded at such time by the Purchasers hereunder.

Section 1.3 Voluntary Decreases. Seller (or Collection Agent, on Seller’s
behalf) shall provide each Purchaser with written notice no later than
11:00 a.m. (New York City time) one Business Day prior to any proposed voluntary
reduction of Aggregate Capital (each, a “Reduction Notice”). Such Reduction
Notice shall designate (i) the date upon which any such reduction of Aggregate
Capital shall occur, (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”), (iii) each Purchaser’s Percentage of such Aggregate
Reduction, which shall be applied ratably to the Receivable Interests of each
Purchaser in accordance with the amount of Capital (if any) owing to such
Purchaser. Only one (1) Reduction Notice shall be outstanding at any time.

Section 1.4 Payment Requirements.

(a) [Reserved].

(b) Each Seller Party shall initiate a wire transfer of amounts to be paid or
deposited by it pursuant to any provision of this Agreement no later than 1:00
p.m. (New York City time) on the day when due in immediately available funds to
the applicable account specified by the Agent from time to time.

(c) All computations of Yield, per annum fees hereunder and per annum fees under
the Fee Letter shall be made on the basis of a year of three hundred sixty
(360) days (or, in the case of Yield accruing by reference to clause (a) or (b)
of “Base Rate”, a year of 365 or 366 days, as applicable) for the actual number
of days elapsed. If any amount hereunder shall be payable on a day which is not
a Business Day, such amount shall be payable on the next succeeding Business
Day. Any amounts received or deemed received by Agent in accordance with the
terms of this Section 1.4 shall be applied in accordance with Section 2.4 or
2.5, as applicable, on the Business Day following the Business Day of such
receipt or deemed receipt for all purposes under this Agreement (including, with
out limitation, the computation of Yield, per annum fees hereunder and per annum
fees under the Fee Letter).

Section 1.5 Deemed Collections. Upon the occurrence of any Dilution, Seller
shall be deemed to have received a Deemed Collection and such Deemed Collection
shall be immediately applied to reduce the Net Pool Balance by the amount of
such Deemed Collection. To the extent the effect of such Deemed Collection on
the Net Pool Balance shall cause an Investment Excess, the Seller shall
forthwith deliver to the Collection Agent in immediately available funds an
amount equal to the lesser of (i) the sum of all Deemed Collections deemed
received by Seller and (ii) an amount necessary to eliminate such Investment
Excess and Collection Agent shall remit the same to the Agent pursuant to
Section 2.1.

Section 1.6 Letters of Credit. On the terms and subject to the conditions hereof
(including, without limitation, the issuance conditions set forth in
Section 1.1(a)), the LC Bank shall issue or cause the issuance of Letters of
Credit (“Letters of Credit”) on behalf of Seller (or, if requested by the
Seller, on behalf of an Originator or other Affiliate of each Ferro Party) in
favor of the beneficiaries specified by the Seller. All amounts drawn upon
Letters of Credit shall accrue Yield for each day such drawn amounts shall have
not been reimbursed.

Section 1.7 Issuance of Letters of Credit.

(a) The Seller may request the LC Bank, upon two Business Days’ prior written
notice submitted on or before noon, New York time, to issue a Letter of Credit
by delivering to the Agent, the LC Bank’s form of Letter of Credit Application
(the “Letter of Credit Application”), substantially in the form of Exhibit XI
attached hereto and a Purchase Notice, substantially in the form of Exhibit II
hereto, in each case completed to the satisfaction of the Agent and the LC Bank;
and, such other certificates, documents and other papers and information as the
Agent may reasonably request.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. For the avoidance of doubt, no Letter of Credit
may be extended or renewed to a date that is later than twelve (12) months after
the Facility Termination Date. Each Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

(c) The Agent shall promptly notify the LC Bank, at such Person’s address for
notices hereunder, of the request by the Seller for a Letter of Credit
hereunder, and shall provide the LC Bank with the Letter of Credit Application
and Purchase Notice delivered to the Agent by the Seller pursuant to clause (a)
above, by the close of business on the day received or if received on a day that
is not a Business Day or on any Business Day after noon, New York time, on such
day, on the next Business Day.

Section 1.8 Requirements For Issuance of Letters of Credit. The Seller shall
authorize and direct the LC Bank to name the Seller, the Originator or an
Affiliate of each Ferro Party as the “Applicant” or “Account Party” of each
Letter of Credit.

Section 1.9 Disbursements, Reimbursement.

(a) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the Agent
and the Seller of such request. Provided that it shall have received such
notice, the Seller shall reimburse (such obligation to reimburse the LC Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the LC Bank
prior to noon, New York time, on each date that an amount is paid by the LC Bank
under any Letter of Credit (each such date, a “Drawing Date”) in an amount equal
to the amount so paid by the LC Bank. Any notice given by the LC Bank pursuant
to this Section may be oral if immediately confirmed in writing; provided that
the lack of such an immediate written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

(b) In the event that the Seller (for any reason, including because the
conditions precedent to an Incremental Purchase deemed requested pursuant to
Section 1.2(b) are not satisfied) fails to timely perform its Reimbursement
Obligation with respect to any drawing under a Letter of Credit, the LC Bank
shall be deemed to have purchased a Receivable Interest and to hold Capital in
the amount of such drawing for all purposes hereunder, which Capital shall
accrue Yield in accordance with the terms hereof and shall be immediately due
and payable by the Seller. The LC Bank shall have all the rights (but none of
the Commitments) of the Purchasers hereunder with respect to any such Capital.

Section 1.10 Documentation. The Seller agrees to be bound by, and to cause any
other Person on whose behalf a Letter of Credit is issued hereunder (including
any “Account Party” or “Applicant” thereof) to comply with, and be bound by, the
terms of the Letter of Credit Application and by the LC Bank’s interpretations
of any Letter of Credit issued for the Seller and by the LC Bank’s written
regulations and customary practices relating to letters of credit, though the LC
Bank’s interpretation of such regulations and practices may be different from
the Seller’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the LC Bank, the LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.

Section 1.11 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Section 1.12 Nature of Reimbursement Obligations. The obligations of the Seller
to reimburse the LC Bank upon a draw under a Letter of Credit, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Article I under all circumstances, including
the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which the
Seller may have against the LC Bank, the Agent, the Purchasers or any other
Person for any reason whatsoever;

(ii) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise;

(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Seller or an
Originator on behalf of which a Letter of Credit has been issued may have
against the LC Bank, the Agent, any Purchaser or any other Person for any reason
whatsoever;

(iv) any claim of breach of warranty that might be made by the Seller or the LC
Bank against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, defense or other right which the Seller or the LC Bank may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or the proceeds thereof (or any Persons for whom any
such transferee may be acting), the LC Bank, the Agent, any Purchaser or any
other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Seller or any Affiliates of the Seller and the
beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the LC
Bank, the Agent or any Purchaser has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any Transaction Document by any party hereto
or thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, the Collection Agent, any Originator or any Affiliate thereof;

(xii) the fact that an Amortization Event or Potential Amortization Event shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of the Seller or the
Collection Agent hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 1.13 Indemnity. In addition to other amounts payable hereunder, the
Seller hereby agrees to protect, indemnify, pay and save harmless the Agent, the
LC Bank and any of the LC Bank’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, penalties,
interest, judgments, losses, costs, charges and expenses (including all
reasonable attorneys’ fees, costs, expenses and disbursements) which the Agent,
the LC Bank or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

Section 1.14 Liability for Acts and Omissions. As between the Seller, on the one
hand, and the Agent, the LC Bank and the Purchasers, on the other, the Seller
assumes all risks of the acts and omissions of, or misuse of any Letter of
Credit by, any beneficiary, “Applicant” or “Account Party” of such Letter of
Credit. In furtherance and not in limitation of the foregoing, none of the
Agent, the LC Bank or the Purchasers shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the
Agent, the LC Bank or the Purchasers shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, electronic mail, cable, telegraph, telex,
facsimile or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Agent, the LC Bank or the Purchasers, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the Agent’s, the LC Bank’s or any Purchaser’s rights or powers hereunder.
Nothing in the preceding sentence shall relieve the LC Bank from liability for
its own gross negligence or willful misconduct, as determined by a final
non-appealable judgment (or a judgment that is not promptly appealed) of a court
of competent jurisdiction, in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall the Agent,
the LC Bank, the Purchasers or their respective Affiliates, be liable to the
Seller or any other Person for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Agent, the LC Bank, each
Purchaser and each of its Affiliates (i) may rely on any written communication
believed in good faith by such Person to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face to comply with the terms and
conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the LC Bank or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Agent, the LC Bank, or the Purchasers or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller or any other Person

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Retention and Turnover of Collections.

(a) Except as set forth in clause (b) below, on each day on which Collections of
Pool Receivables are received (or deemed received pursuant to Section 1.5) by
the Seller or by the Collection Agent, the Collection Agent shall set aside and
hold in trust for the benefit of the Agent, the LC Bank and the Purchasers, out
of such Collections, an amount equal to (i) if such day occurs prior to the
Facility Termination Date, the sum of all aggregate Yield, Fees and Servicing
Fees accrued and unpaid through such day plus the amount of any Investment
Excess on such day plus any other amounts then owing by the Seller to the
Affected Persons under the Transaction Documents on such day, in each case to
the extent not previously set aside and then held in trust pursuant to this
clause (a) or (ii) if such day is on or after the Facility Termination Date, the
aggregate amount of such Collections. Amounts held pursuant to this clause (a)
shall be distributed from time to time in accordance with Sections 2.3, 2.4 and
2.5, as applicable.

(b) Upon the instruction of the Agent following the occurrence of an
Amortization Event or during the continuance of a Potential Amortization Event,
the Collection Agent shall on each Business Day pay to the Agent for the benefit
of the Agent, the LC Bank and the Purchasers all Collections received (or deemed
received pursuant to Section 1.5) by the Seller and by the Collection Agent
(including, without limitation, any such Collections held by the Collection
Agent pursuant to clause (a) above) for retention by the Agent as described in
clause (a) above and for distribution by the Agent in accordance with
Sections 2.3, 2.4 and 2.5, as applicable.

Section 2.2 Mandatory Capital Settlement. On each Capital Settlement Date, the
Seller shall pay the then existing Investment Excess to the Collection Agent (or
if the Agent has exercised its right to receive, retain and distribute
Collections pursuant to Section 2.1(b) above, to the Agent) for distribution and
application in accordance with Section 2.4 or 2.5, as applicable, until such
Investment Excess is eliminated.

Section 2.3 Reinvestments. On each day prior to the Facility Termination Date
which is not a Capital Settlement Date or a Monthly Payment Date, subject to
Section 2.5 and the last sentence of this Section 2.3, Collections not retained
pursuant to Section 2.1 shall first be applied to making additional Purchases of
undivided interests in Receivables and Related Security, such that after giving
effect thereto, the Aggregate Capital outstanding from the Purchasers is equal
to the Aggregate Capital outstanding immediately prior to receipt of such
Collections (each such Purchase, a “Reinvestment”) so long as after giving
effect to such Reinvestment, no Investment Excess exists and the aggregate
Receivable Interest does not exceed 100%. Each Reinvestment will be presumed to
be made ratably amongst the Purchasers in accordance with their respective
Percentages. If on any Settlement Date (or any date on which a voluntary
reduction in Aggregate Capital occurs under Section 1.3), there are insufficient
Collections to pay all Required Amounts, the next available Collections shall be
applied to such payment, and no Reinvestment shall be permitted hereunder until
such amount payable has been paid in full.

Section 2.4 Order of Application of Collections on Monthly Payment Dates. On
each Monthly Payment Date, the Collection Agent (or if the Agent has exercised
its right to receive, retain and distribute Collections pursuant to
Section 2.1(b) above, the Agent) shall apply and distribute Collections retained
pursuant to Section 2.1 and any other available amounts paid pursuant to
Sections 1.5, 2.2 and/or 4.2 as follows:

first, to the payment of the Collection Agent’s reasonable and properly
documented out-of-pocket costs and expenses in connection with servicing,
administering and collecting the Receivables, including the Servicing Fee if
Ferro or one of its Affiliates is not then acting as the Collection Agent,

second, if applicable, to the reimbursement of the Agent’s costs of collection
and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid Fees and Yield that are
then due and owing for the Calculation Period then most recently ended and any
remaining unpaid from a prior Calculation Period,

fourth, if an Investment Excess exists, (i) to the ratable reduction of the
Aggregate Capital until either the Aggregate Capital or such Investment Excess
has been reduced to zero and (ii) if the Aggregate Capital has been reduced to
zero pursuant to clause (i) above but an Investment Excess continues to exist,
to the LC Collateral Account for the benefit of the LC Bank, the amount
necessary to cash collateralize the Undrawn LC Amount until either the Adjusted
Undrawn LC Amount or such Investment Excess has been reduced to zero,

fifth, [Reserved],

sixth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Collection Agent costs and
expenses, including the Servicing Fee, when Ferro or one of its Affiliates is
acting as the Collection Agent, such costs and expenses will not be paid until
after the payment in full of all other Obligations,

seventh, to payment of any requested Aggregate Reduction,

eighth, unless the Facility Termination Date has occurred and except to the
extent a Reduction Notice has been delivered, to the Facility Account as the
proceeds of a Reinvestment if permitted in accordance with Section 6.2,

ninth, unless the Facility Termination Date has occurred, to the making of any
Incremental Purchase requested (or deemed requested) in accordance with
Section 1.2 and subject to Section 6.2,

tenth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable reduction of the Aggregate Capital until reduced to
zero, and

eleventh, if the Facility Termination Date has occurred or if Seller is unable
to satisfy the conditions precedent to a Reinvestment or Incremental Purchase
under Section 6.2, to the LC Collateral Account for the benefit of the LC Bank,
the amount necessary to cash collateralize the Undrawn LC Amount until the
Adjusted Undrawn LC Amount has been reduced to zero,

twelfth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable payment of all other Aggregate Unpaids until reduced
to zero, and

Thirteenth, after all Aggregate Unpaids have been indefeasibly reduced to zero,
to Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agent, the LC Bank and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

Section 2.5 Order of Application of Collections on Capital Settlement Dates. On
each Capital Settlement Date that is not a Monthly Payment Date, the Collection
Agent (or if the Agent has exercised its right to receive, retain and distribute
Collections pursuant to Section 2.1(b) above, the Agent) shall apply and
distribute Collections retained pursuant to Section 2.1 and any other available
amounts paid pursuant to Sections 1.5, 2.2 and/or 4.2 as follows:

first, if an Investment Excess exists, (i) to the ratable reduction of the
Aggregate Capital until either the Aggregate Capital or such Investment Excess
has been reduced to zero and (ii) if the Aggregate Capital has been reduced to
zero pursuant to clause (i) above but an Investment Excess continues to exist,
to the LC Collateral Account for the benefit of the LC Bank, the amount
necessary to cash collateralize the Undrawn LC Amount until either the Adjusted
Undrawn LC Amount or such Investment Excess has been reduced to zero,

second, [Reserved],

third, to payment of any requested Aggregate Reduction,

fourth, unless the Facility Termination Date has occurred and except to the
extent a Reduction Notice has been delivered, to the Facility Account as the
proceeds of a Reinvestment if permitted in accordance with Section 6.2,

fifth, unless the Facility Termination Date has occurred, to the making of any
Incremental Purchase requested (or deemed requested) in accordance with
Section 1.2 and subject to Section 6.2,

sixth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable reduction of the Aggregate Capital until reduced to
zero, and

seventh, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the LC Collateral Account for the benefit of the LC Bank, the
amount necessary to cash collateralize the Undrawn LC Amount until the Adjusted
Undrawn LC Amount has been reduced to zero,

eighth, if the Facility Termination Date has occurred or if Seller is unable to
satisfy the conditions precedent to a Reinvestment or Incremental Purchase under
Section 6.2, to the ratable payment of all other Aggregate Unpaids until reduced
to zero, and

ninth, to Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.5, shall be shared ratably (within
each priority) among the Agent, the LC Bank and the Purchasers in accordance
with the amount of such Aggregate Unpaids owing to each of them in respect of
each such priority.

Section 2.6 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the applicable
Purchaser or the Agent the full amount thereof together with any Yield thereon
from the date of any such rescission, return or refunding.

Section 2.7 Repurchase Option. Seller shall have the right (after providing at
least five (5) Business Days’ prior written notice to the Agent, the LC Bank and
the Purchasers, to repurchase all, but not less than all, of the Receivable
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser except for a
representation and warranty that the reconveyance to Seller is being made free
and clear of any Adverse Claim created by the applicable Purchaser. On the date
of repurchase of the Receivable Interests pursuant to this Section 2.7, the
Commitments of the Purchasers shall automatically terminate. No such repurchase
shall occur unless, simultaneously therewith, the Adjusted Aggregate Exposure
shall have been reduced to zero.

ARTICLE III.

[RESERVED]
ARTICLE IV.

PURCHASER FUNDING

Section 4.1 Purchaser Funding. The Capital of each Receivable Interest shall
accrue Yield for each day at the applicable Yield Rate determined in accordance
with the terms and conditions hereof.

Section 4.2 Yield Payments. On each Monthly Payment Date, Seller shall pay to
the Agent for payment to the applicable Purchaser an aggregate amount equal to
the accrued and unpaid Yield for the Calculation Period then most recently ended
of each such Receivable Interest in accordance with Article II.

Section 4.3 Yield Rates. On any day, the Yield Rate applicable to the accrual of
Yield on such day on the Capital (or any portion thereof) of any Purchaser’s
Receivable Interest shall be:

(i) if such Capital (or portion thereof) is then being funded by such Purchaser
through the issuance of Notes, the CP Rate for such Purchaser and such Capital
(or portion thereof) on such date; or

(ii) if such Capital (or portion thereof) is then being funded by such Purchaser
other than through the issuance of Notes (including, without limitation, if such
Purchaser is funding such Capital or portion thereof under its Liquidity
Agreement, if any, or if such Purchaser is not a Conduit Purchaser), the
Alternate Rate on such date.

Section 4.4 Inability to Determine Euro-Rate.

(a) If the Agent determines before the first day of any Calculation Period
(which determination shall be final and conclusive) that, by reason of
circumstances affecting the interbank eurodollar market generally, deposits in
dollars (in the relevant amounts for such Calculation Period) are not being
offered to banks in the interbank eurodollar market for such Calculation Period,
or adequate means do not exist for ascertaining the Euro-Rate for such
Calculation Period, then the Agent shall give notice thereof to the Seller.
Thereafter, until the Agent notifies the Seller that the circumstances giving
rise to such suspension no longer exist, (i) no Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate and (ii) the Yield for
any outstanding Capital then funded at the Alternate Rate determined by
reference to the Euro-Rate shall, on the last day of the then current
Calculation Period, be converted to the Alternate Rate determined by reference
to the Base Rate (without giving effect to clause (c) of the definition of “Base
Rate”).

(b) If, on or before the first day of any Calculation Period, the Agent shall
have been notified by any Affected Person that, such Affected Person has
determined (which determination shall be final and conclusive) that, any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a Governmental Authority charged with the interpretation or administration
thereof, or compliance by such Affected Person with any guideline, request or
directive (whether or not having the force of law) of any such Governmental
Authority shall make it unlawful or impossible for such Affected Person to fund
or maintain any Capital at a Yield Rate determined by reference to the
Euro-Rate, the Agent shall notify the Seller thereof. Upon receipt of such
notice, until the Agent notifies the Seller that the circumstances giving rise
to such determination no longer apply, (i) no Capital shall be funded at a Yield
Rate determined by reference to the Euro-Rate and (ii) the Yield for any
outstanding Capital then funded at a Yield Rate determined by reference to the
Euro-Rate shall be converted to the Alternate Rate determined by reference to
the Base Rate (without giving effect to clause (c) of the definition of “Base
Rate”) either (A) on the last day of the then current Calculation Period if such
Affected Person may lawfully continue to maintain such Capital at a Yield Rate
determined by reference to the Euro-Rate to such day, or (B) immediately, if
such Affected Person may not lawfully continue to maintain such Capital at the a
Yield Rate determined by reference to the Euro-Rate to such day.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Agent, the LC Bank and the Purchasers, as to itself, as of
the date hereof and as of the date of each Incremental Purchase, Reinvestment
and issuance of a Letter of Credit that:

(a) Existence and Power. Seller is duly organized, validly existing and in good
standing under the laws of its state of organization. Seller is duly qualified
to do business and is in good standing as a foreign corporation, and has and
holds all corporate power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or so
hold could not reasonably be expected to have a Material Adverse Effect. (b)
Power and Authority; Due Authorization, Execution and Delivery. The execution
and delivery by Seller of this Agreement and each other Transaction Document to
which it is a party, the performance of its obligations hereunder and thereunder
and the use of the proceeds of purchases made hereunder, are within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part. This Agreement and each other Transaction Document
to which Seller Party is a party has been duly executed and delivered by Seller.

(c) No Conflict. The execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any material
agreement, Contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of Seller (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a Material Adverse Effect; and no
transaction contemplated hereby requires compliance with any bulk sales act or
similar law.(d) Governmental Authorization. Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution and delivery by Seller of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

(e) Actions, Suits. Seller represents and warrants that (i) there are no
actions, suits or proceedings pending, or to the best of Seller’s knowledge,
threatened, against or affecting Seller, or any of its properties, in or before
any court, arbitrator or other body, that could reasonably be expected to have a
Material Adverse Effect, and (ii) Seller is not in default with respect to any
order of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
Seller is a party constitute the legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. Seller represents and warrants that all information
(other than projections) heretofore furnished by Seller or by any Authorized
Officer of an Originator to the Agent, the LC Bank or any of the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by Seller or any such Authorized Officer to the
Agent, the LC Bank or any of the Purchasers will be, taken as a whole, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

(h) Use of Proceeds. Seller represents and warrants that it will not use the
proceeds of any purchase hereunder (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.

(i) Good Title. Seller represents and warrants that immediately prior to each
purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. Seller represents
and warrants that there have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Seller’s ownership or security
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. Seller represents and warrants that this Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Agent for the
benefit of the LC Bank and the Purchasers (and the Agent for the benefit of the
LC Bank and the Purchasers shall acquire from Seller) a valid and perfected
first priority undivided percentage ownership or security interest in each
Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. Seller represents and warrants that there
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Agent’s (on behalf of the LC Bank and the
Purchasers) ownership or security interest in the Receivables, the Related
Security and the Collections.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agent, the LC Bank and the Purchasers have been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 14.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number and Organizational Identification Number are
correctly set forth on Exhibit III.

(l) Collections. Each of the Seller Parties represents and warrants that the
conditions and requirements set forth in Section 7.1(j) and Section 8.2 have at
all times been satisfied and duly performed. Seller represents and warrants that
the names and addresses of all Lock-Box Banks, together with the account numbers
of the Lock-Box Accounts of Seller at each Lock-Box Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller represents and
warrants that Seller has not granted any Person, other than the Agent as
contemplated by this Agreement, control of any Lock-Box Account, or the right to
take control of any such Lock-Box Account at a future time or upon the
occurrence of a future event. In the event that and on each Business Day for
which the Agent has exercised its right to cash dominion pursuant to
Section 2.1(b), Seller represents and warrants that each of the Lock-Box Banks
has been duly instructed to wire on each Business Day all available funds in the
Lock-Box Accounts to the account, if any, specified by the Agent.

(m) Material Adverse Effect. Seller represents and warrants that since
December 31, 2010, no event has occurred that would have a Material Adverse
Effect.

(n) Names. In the past five (5) years, Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. Seller represents and warrants that Ferro and the
Originators, collectively, own, directly or indirectly, 100% of the issued and
outstanding Capital Securities of all classes of Seller, free and clear of any
Adverse Claim. Seller represents and warrants that such capital stock is validly
issued, fully paid and nonassessable, and that there are no options, warrants or
other rights to acquire securities of Seller.

(p) Not an Investment Company. Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Seller has complied in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except, in each case, where such contravention or violation could
not reasonably be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy.

(s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Purchase and Contribution Agreement, Seller has
given reasonably equivalent value to Ferro in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Purchase Agreement or the Purchase
and Contribution Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Seller represents and warrants that each
Contract with respect to each Eligible Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Eligible Receivable created thereunder and any
accrued interest thereon, enforceable against the Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(u) Eligible Receivables. Seller represents and warrants that each Receivable
included in the Net Pool Balance on a Monthly Report as an Eligible Receivable
was an Eligible Receivable as of the last day of the month covered by such
Monthly Report.

(v) No Investment Excess. Seller represents and warrants that Seller has
determined that, immediately after giving effect to each Incremental Purchase
and each issuance of a Letter of Credit hereunder, no Investment Excess exists.

(w) Financial Information. All balance sheets, all statements of income and of
cash flow and all other financial information of Seller and each of Ferro and
its Subsidiaries (other than projections) furnished to Agent or any Purchaser
and described in Section 7.1 have been and will be prepared in accordance with
GAAP consistently applied, and do or will present fairly the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended; provided that
unaudited financial statements of Seller and each of Ferro and its Subsidiaries
have been prepared without footnotes, without reliance on any physical inventory
and are subject to year-end adjustments. Any projections furnished by Seller or
by any Authorized Officer of an Originator to the Agent or any of the Purchasers
for purposes of or in connection with this Agreement were prepared in good faith
based upon estimates and assumptions stated therein which, at the time of
preparation, were believed to be reasonable.

(x) [Reserved].

(y) Patriot Act. Each of Seller and the Originators are in compliance, in all
material respects, with the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”). No part of the proceeds of the
Purchases or any Letter of Credit (or drawing thereon) will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(z) Ordinary Course. Seller represents and warrants that each remittance of
Collections by or on behalf of the Seller to the Agent, the LC Bank and the
Purchasers under this Agreement will have been (i) in payment of a debt incurred
by the Seller in the ordinary course of business or financial affairs of the
Seller and (ii) made in the ordinary course of business or financial affairs of
the Seller.

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to this Agreement. The effectiveness of this
Agreement and the first Incremental Purchase, Reinvestment or issuance of a
Letter of Credit hereunder is subject to the conditions precedent that (a) the
Agent shall have received those documents listed on Schedule B, (b) the Agent
and each of the Purchasers shall have received all fees and expenses required to
be paid on or prior to the date hereof pursuant to the terms of this Agreement
and the Fee Letter, and (c) the assignment and assumption contemplated by the
Wells Fargo Assignment and Assumption Agreement shall have occurred in
accordance with the terms thereof.

Section 6.2 Conditions Precedent to all Incremental Purchases, Reinvestments and
Issuances of Letters of Credit. Each Incremental Purchase, each Reinvestment and
each issuance of a Letter of Credit hereunder shall be subject to the further
conditions precedent that (a) in the case of each such Incremental Purchase,
Reinvestment and issuance, the Collection Agent shall have delivered to the
Agent, the LC Bank and the Purchasers on or prior to the date of such purchase,
in form satisfactory to the Agent, all Receivables reports as and when due under
Section 8.5; (b) the Facility Termination Date shall not have occurred; (c) the
Agent and the Purchasers shall have received such other approvals, opinions or
documents as it may reasonably request and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Incremental
Purchase, Reinvestment or issuance as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall remain true and
correct in all material respects as of such earlier date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase, Reinvestment or issuance, that will constitute an
Amortization Event or a Potential Amortization Event; and

(iii) the conditions to Incremental Purchases, Reinvestments and issuances of
Letters of Credit set forth in the proviso to Section 1.1(a) are satisfied in
all respects.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent, the LC bank or any Purchaser, occur automatically on each
day that the Collection Agent shall receive any Collections without the
requirement that any further action be taken on the part of any Person and
notwithstanding the failure of Seller to satisfy any of the foregoing conditions
precedent in respect of such Reinvestment. The failure of Seller to satisfy any
of the foregoing conditions precedent in respect of any Reinvestment shall, for
so long as such condition fails to be satisfied, give rise to a right of each
Purchaser, which right may be exercised at any time on demand of such Purchaser,
to rescind the related purchase and direct Seller to pay to such Purchaser its
Percentages of the Collection prior to the Facility Termination Date that shall
have been applied to the affected Reinvestment.

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the Final Payout
date, each Seller Party shall perform the following covenants:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent, the LC
Bank and each Purchaser:

(i) Annual Reporting. As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year, (A) a copy of the consolidated
balance sheet of Ferro and its Subsidiaries, and the related consolidated
statements of income and cash flow of Ferro and its Subsidiaries for such Fiscal
Year, setting forth in comparative form the figures for the immediately
preceding Fiscal Year, audited (without any Impermissible Qualification) by a
“Big Four” accounting firm or other independent public accountants acceptable to
the Agent, together with (B) comparable unaudited annual financial statements
(other than cash flow statements) of Seller.

(ii) Quarterly Reporting. As soon as available and in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, (A) an unaudited consolidated balance sheet of Ferro and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of Ferro and its Subsidiaries for such Fiscal Quarter and
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter, and including (in each case), in comparative
form the figures for the corresponding Fiscal Quarter in, and year to date
portion of, the immediately preceding Fiscal Year (subject to normal year-end
audit adjustments), together with (B) comparable unaudited quarterly financial
statements (other than cash flow statements) of Seller.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the applicable Seller Party’s Authorized Officer.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Ferro, copies of all financial statements, reports and
proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements (other than any registration statements on Form S-8 or its
equivalent) and any reports on Form 10-K or 10-Q which Ferro files with the
Securities and Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator or any
Lock-Box Bank, copies of the same.

(vii) Senior Credit Agreement Notices. Promptly upon furnishing thereof to the
“Administrative Agent” or any “Lender” under and as defined in the Senior Credit
Agreement, copies of all reports, notices compliance certificates and other
information required to be delivered pursuant to the Senior Credit Agreement
including, without limitation, all information described in section 7.1.1 of the
Senior Credit Agreement (in each case without duplication of any of the items
described above in this Section 7.1(a).

(viii) Ferro Holidays. Promptly upon the Agent’s request, Seller shall deliver
to the Agent the list of Ferro Holidays for the upcoming calendar year. The
Ferro Holidays for the 2011 calendar year are listed in Schedule C attached
hereto.

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition, operations, prospects or business of such Seller Party as the Agent,
the LC Bank or any Purchaser may from time to time reasonably request in order
to protect the interests of the Agent, the LC Bank and the Purchasers under or
as contemplated by this Agreement.

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii), (iv) and (v) of this Section 7.1(a) shall be deemed to have been
delivered on the date on which Ferro posts such reports, or reports containing
such financial statements, on Ferro’s website on the Internet at www.ferro.com
or when such reports, or reports containing such financial statements, are
posted on the SEC’s website at www.sec.gov. and Agent receives written
notification of such posting (which may be provided by email).

(b) Notices. Such Seller Party will notify the Agent, the LC Bank and each
Purchaser in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Collection Agent or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Collection Agent and its Subsidiaries exceeds $25,000,000 after deducting
(x) the amount with respect to which the Collection Agent or any such Subsidiary
is insured and with respect to which the insurer has acknowledged
responsibility, and (y) the amount for which the Collection Agent or any such
Subsidiary is otherwise indemnified if the terms of such indemnification are
satisfactory to the Agent, the LC Bank and each Purchaser, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller or the Collection Agent which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and (B) the
entry of any judgment or decree against Seller if the aggregate amount of all
judgments and decrees then outstanding against Seller exceeds $12,000 after
deducting (x) the amount with respect to which Seller is insured and with
respect to which the insurer has acknowledged responsibility, and (y) the amount
for which Seller is otherwise indemnified if the terms of such indemnification
are satisfactory to the Agent, the LC Bank and each Purchaser.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement relating to a line of credit or
Indebtedness in excess of $25,000,000 in aggregate principal amount pursuant to
which any Originator is a debtor or an obligor.

(v) Events of Termination and Incipient Events of Termination. The occurrence of
an Event of Termination or an Incipient Event of Termination under the Purchase
Agreement or the Purchase and Contribution Agreement.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent, the LC Bank and each
Purchaser from time to time such information with respect to it and the
Receivables as the Agent, the LC Bank or any of the Purchasers may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Agent, the LC Bank or any Purchaser upon reasonable notice
and at the sole cost of such Seller Party, permit the Agent, the LC Bank and
each of the Purchasers, or their respective agents or representatives (and shall
cause each Originator to permit the Agent, the LC Bank and each of the
Purchasers or their respective agents or representatives): (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Person relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Receivables and the Related Security or any
Person’s performance under any of the Transaction Documents or any Person’s
performance under the Contracts and, in each case, with any of the officers or
employees of Seller or the Collection Agent having knowledge of such matters;
provided, however, that so long as no Amortization Event or Potential
Amortization Event has occurred and is continuing, the Seller Parties shall be
required to reimburse the Agent, the LC Bank and the Purchasers for the costs of
only one (1) such examination and visit per year.

(e) Keeping and Marking of Records and Books.

(i) The Collection Agent will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Collection Agent will (and will cause each Originator to) give the Agent, the LC
Bank and each Purchaser notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

(ii) Collection Agent will (and will cause each other Originator to) (A) on or
prior to the date hereof, make a notation in its books and records relating to
the Receivables, acceptable to the Agent, the LC Bank and each Purchaser,
describing the Receivable Interests and (B) upon the request of the Agent, the
LC Bank or any of the Purchasers following the occurrence and during
continuation of an Amortization Event, deliver to the Agent all invoices
included in the Contracts (including, without limitation, all multiple originals
of any such invoice) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Collection Agent
will (and will cause each other Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Purchase Agreement and Purchase and
Contribution Agreement. Seller will, and will require each of the Originators
to, perform each of their respective obligations and undertakings under and
pursuant to the Purchase Agreement and the Purchase and Contribution Agreement,
as applicable. Seller will purchase Receivables under the Purchase and
Contribution Agreement in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to the applicable purchaser
under the Purchase Agreement and the Purchase and Contribution Agreement. Seller
will take all actions to perfect and enforce its rights and interests (and the
rights and interests of the Agent, the LC Bank and the Purchasers as assignees
of Seller) under the Purchase Agreement and the Purchase and Contribution
Agreement as the Agent, the LC Bank and any Purchaser may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Purchase Agreement and the Purchase and Contribution Agreement.

(h) Ownership. Seller will (or will require each Originator to) take all
necessary action to (i) vest legal and equitable title to the Receivables, the
Related Security and the Collections irrevocably in Seller, free and clear of
any Adverse Claims other than Adverse Claims in favor of the Agent, the LC Bank
and the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent, the LC Bank and any Purchaser may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the LC
Bank and the Purchasers, a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the LC Bank and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the LC Bank and the Purchasers) interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of the Agent for the benefit of the LC Bank and
the Purchasers as the Agent, the LC Bank or any Purchaser may reasonably
request).

(i) Corporate Separateness. Each of Seller and Ferro acknowledges that the
Agent, the LC Bank and the Purchasers are entering into the transactions
contemplated by this Agreement in reliance upon Seller’s identity as a legal
entity that is separate from each of the Originators and their respective other
Affiliates (collectively, the “Ferro Group”). Therefore, from and after the date
of execution and delivery of this Agreement, each of Seller and Ferro shall take
all reasonable steps, including, without limitation, all steps that the Agent,
the LC Bank or any Purchaser may from time to time reasonably request, to
maintain Seller’s identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of the members of the Ferro Group thereof and not just a division thereof.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, except as herein specifically otherwise provided,
Seller will:

(i) At all times maintain at least one Independent Director who (A) if other
than a natural person designated and employed by Global Securitization Services,
LLC, has been consented to in writing by the Agent prior to his or her
appointment as Independent Director of the Seller, (B) is not currently and has
not been during the five years preceding the date of this Agreement an officer,
director or employee of any member of the Ferro Group, (C) is not a current or
former officer or employee of the Seller, (D) is not a stockholder of any member
of the Ferro Group and (E) for the avoidance of doubt, meets all the other
criteria set forth in this Agreement’s definition of “Independent Director”;

(ii) refrain from participating, directly or indirectly, in the management of
operations of any member of the Ferro Group;

(iii) conduct its business from an office separate from that of the members of
the Ferro Group (but which may be located in the same facility as one or more of
the members of the Ferro Group), and have stationery and other business forms
and a mailing address and a telephone number separate from that of the members
of the Ferro Group;

(iv) at all times be adequately capitalized in light of its contemplated
business;

(v) at all times provide for its own operating expenses and liabilities from its
own funds;

(vi) maintain its assets and transactions separately from those of the members
of the Ferro Group and reflect such assets and transactions in financial
statements separate and distinct from those of the members of the Ferro Group
and evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the members of the Ferro Group;

(vii) hold itself out to the public under its own name as a legal entity
separate and distinct from the members of the Ferro Group, and refrain from
holding itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the members of the Ferro Group;

(viii) refrain from maintaining any joint account with any member of the Ferro
Group or becoming liable as a guarantor or otherwise with respect to any
Indebtedness or contractual obligation of any member of the Ferro Group;

(ix) refrain from making any payment or distribution of assets with respect to
any obligation of any member of the Ferro Group or granting an Adverse Claim on
any of its assets to secure any obligation of any member of the Ferro Group;

(x) refrain from making loans, advances or otherwise extending credit to any of
the members of the Ferro Group;

(xi) hold regular duly noticed meetings of its Board of Directors and make and
retain minutes of such meetings;

(xii) refrain from engaging in any transaction with any of the members of the
Ferro Group, except as permitted by this Agreement and as contemplated by the
Purchase and Contribution Agreement;

(xiii) maintain at all times the Required Capital Condition and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause such Required Capital Condition to
cease to be so maintained; and

(xiv) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Baker & Hostetler LLP,
as counsel for the Seller Parties, in connection with the closing of this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box Account
and (2) each Lock-Box and Lock-Box Account to be subject at all times to a
Lock-Box Agreement that is in full force and effect. In the event that and on
each Business Day for which the Agent has exercised its right to cash dominion
pursuant to Section 2.1(b), Seller represents and warrants that each of the
Lock-Box Banks has been duly instructed to wire not later than 4:00 p.m. (New
York City time) on each Business Day all available funds in the Lock-Box
Accounts to the account, if any, specified by the Agent. In the event any
payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Lock-Box Bank and deposited into a Lock-Box Account
promptly (but not later than two (2) Business Days) following receipt thereof,
and, at all times prior to such remittance, Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agent, the LC Bank and the Purchasers.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except (i) any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books or (ii) where the failure to so file or pay could not reasonably be
expected to have a Material Adverse Effect. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of the Agent, the LC Bank or any of the Purchasers.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.

(m) Payment to Originators. With respect to any Receivable purchased by Seller
from Ferro, such purchase shall be effected under, and in strict compliance with
the terms of, the Purchase and Contribution Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Ferro in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller Parties. Until the Final Payout
Date, each Seller Party shall perform the following covenants:

(a) Name Change, Offices and Records. Seller will not change its name, identity
or legal structure (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC) or relocate its chief executive office or any office where
Records are kept unless it shall have: (i) given the Agent and each Purchaser at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
the Agent all financing statements, instruments and other documents reasonably
requested by the Agent or any Purchaser in connection with such change or
relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Lock-Box Bank, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box or Lock-Box Account, unless the
Agent, the LC Bank and the Purchasers shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Lock-Box Bank or a Lock-Box Account or Lock-Box, an executed Lock-Box Agreement
with respect to the new Lock-Box Account or Lock-Box; provided, however, that
the Collection Agent may make changes in instructions to Obligors regarding
payments if such new instructions require such Obligor to make payments to
another existing Lock-Box Account.

(c) Modifications to Contracts and Credit and Collection Policy. No Seller Party
will, and no Seller Party will permit any Originator to, make any change to the
Credit and Collection Policy that could reasonably be expected to decrease the
credit quality of any newly created Receivables or materially adversely affect
the collectibility of the Receivables. Except as provided in Section 8.2(d), no
Seller Party will, or will permit any Originator to, extend, amend or otherwise
modify the terms of any Receivable or any terms of any Contract related to such
Receivable in any material respect other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Other than the ownership and security interests contemplated
by the Transaction Documents, Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Lock-Box Account, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Agent, the LC Bank and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent, the LC Bank and the Purchasers in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Seller or any Originator.

(e) Termination of Purchase Agreement or Purchase and Sale Agreement. Seller
will not terminate the Purchase Agreement or the Purchase and Contribution
Agreement or send any written notice to any Originator in respect thereof,
without the prior written consent of the Agent, the LC Bank and the Purchasers.

(f) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.1(i).

(g) Seller Indebtedness. Except as contemplated by the Transaction Documents,
Seller will not incur or permit to exist any Indebtedness or liability on
account of deposits except: (i) the Obligations, (ii) the Deferred Purchase
Price, and (iii) other current accounts payable arising in the ordinary course
of business and not overdue.

(h) Prohibition on Additional Negative Pledges. Seller will not (and will not
authorize any Originator to) enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents. Seller will not (and will not authorize any Originator
to) enter into or assume any agreement creating any Adverse Claim upon any note
evidencing Deferred Purchase Price payable by Seller.

(i) Corporate Separateness. Ferro shall not take, or permit any of its
Affiliates to take, any action that could reasonably be expected to cause the
Seller to breach any of its obligations set forth in Section 7.1(i).

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Collection Agent.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Collection Agent”) so designated from time to
time in accordance with this Section 8.1. Ferro is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms of this Agreement. At any time after the occurrence of an
Amortization Event, the Agent, the LC Bank and the Purchasers may at any time
designate as Collection Agent any Person to succeed Ferro or any successor
Collection Agent.

(b) Ferro may delegate to the other Originators, as sub-Collection Agents of the
Collection Agent, certain of its duties and responsibilities as Collection Agent
hereunder in respect of the Receivables originated by such Originators. Without
the prior written consent of the Agent, the LC Bank and the Purchasers, the
Collection Agent shall not be permitted to delegate any of its duties or
responsibilities as Collection Agent to any Person other than (i) the other
Originators, and (ii) with respect to certain Charged-Off Receivables, outside
collection agencies in accordance with its customary practices. Seller shall not
be permitted to further delegate to any other Person any of the duties or
responsibilities of Collection Agent delegated to it by Ferro. If at any time
following the occurrence of an Amortization Event, the Agent shall designate as
Collection Agent any Person other than Ferro, all duties and responsibilities
theretofore delegated by Ferro to Seller or any Originator may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
Ferro and the Seller or such Originator, as applicable.

(c) Notwithstanding the foregoing subsection (b), (i) Collection Agent shall be
and remain primarily liable to the Agent, the LC Bank and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Collection
Agent hereunder and (ii) the Agent, the LC Bank and the Purchasers shall be
entitled to deal exclusively with Collection Agent in matters relating to the
discharge by the Collection Agent of its duties and responsibilities hereunder.
The Agent, the LC Bank and the Purchasers shall not be required to give notice,
demand or other communication to any Person other than Collection Agent in order
for communication to the Collection Agent and its sub-Collection Agent or other
delegate with respect thereto to be accomplished. Collection Agent, at all times
that it is the Collection Agent, shall be responsible for providing any
sub-Collection Agent or other delegate of the Collection Agent with any notice
given to the Collection Agent under this Agreement.

Section 8.2 Duties of Collection Agent.

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) In the event that and on each Business Day for which the Agent has exercised
its right to cash dominion pursuant to Section 2.1(b), the Collection Agent will
instruct all Obligors to pay all Collections directly to a Lock-Box or Lock-Box
Account and will instruct each Lock-Box Bank to initiate a wire transfer not
later than 4:00 p.m. (New York City time) on each Business Day of all available
funds in each Lock-Box Account to the account, if any, specified by the Agent.
The Collection Agent shall effect a Lock-Box Agreement in form and substance
reasonably satisfactory to the Agent with each Lock-Box Bank. In the case of any
remittances received in any Lock-Box or Lock-Box Account that shall have been
identified, to the satisfaction of the Collection Agent, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Collection Agent shall promptly remit such items to the Person identified to it
as being the owner of such remittances.

(c) The Collection Agent shall administer the Collections in accordance with the
procedures described herein and in Article II. The Collection Agent shall set
aside and hold in trust for the account of Seller and the Purchasers their
respective shares of the Collections (or such funds or other assets arising
therefrom) in accordance with Article II. The Collection Agent shall segregate,
in a manner acceptable to the Agent, the LC Bank and the Purchasers, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Collection Agent or Seller prior to
the remittance thereof in accordance with Article II. In the event that and on
each Business Day for which the Agent has requested cash dominion pursuant to
Section 2.1, the Collection Agent shall segregate and deposit with a bank
designated by the Agent all Collections of Receivables on the Business Day
received by the Collection Agent, duly endorsed or with duly executed
instruments of transfer.

(d) The Collection Agent may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Collection Agent determines to be appropriate to
maximize Collections thereof; provided, however, that such extension or
adjustment shall not alter the status of such Receivable as a Delinquent
Receivable, Defaulted Receivable or Charged-Off Receivable or limit the rights
of the Agent, the LC Bank or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, following the
occurrence and during continuation of an Amortization Event, the Agent shall
have the absolute and unlimited right to direct the Collection Agent to commence
or settle any legal action with respect to any Receivable or to foreclose upon
or repossess any Related Security.

(e) The Collection Agent shall hold in trust for Seller and the Agent (on behalf
of the LC Bank and the Purchasers) all Records that (i) evidence or relate to
the Receivables, the related Contracts and Related Security or (ii) are
otherwise necessary or desirable to collect the Receivables and shall, as soon
as practicable upon demand of the Agent, deliver or make available to the Agent
all such Records, at a place selected by the Agent. The Collection Agent shall,
as soon as practicable following receipt thereof turn over to Seller any cash
collections or other cash proceeds payable to Seller not constituting
Collections on Receivables. The Collection Agent shall, from time to time at the
request of any Purchaser, furnish to the Purchasers (promptly after any such
request) a calculation of the amounts set aside for the Purchasers pursuant to
Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by Contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Lock-Box Accounts. Seller hereby transfers to the Agent for the
benefit of the LC Bank and the Purchasers the exclusive ownership and control of
each Lock-Box and Lock-Box Account; provided, that the Agent will not exercise
its right under any Lock-Box Agreement to obtain exclusive control of any
related Lock-Box or Lock-Box Account until the occurrence of an Amortization
Event or during the continuance of a Potential Amortization Event. Seller hereby
authorizes the Agent, and agrees that the Agent shall be entitled after the
occurrence of an Amortization Event to (a) endorse Seller’s name on checks and
other instruments representing Collections, (b) enforce the Receivables, the
related Contracts and the Related Security and (c) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent, the LC Bank and the Purchasers of
their rights hereunder shall not release the Collection Agent, any Originator or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. None of the Agent, the LC Bank or any Purchaser
shall have any obligation or liability with respect to any Receivables or
related Contracts, nor shall any of them be obligated to perform the obligations
of Seller.

Section 8.5 Reports.

(a) Following the occurrence of an Amortization Event or during the continuance
of a Potential Amortization Event, at such times as the Agent may request in its
commercially reasonable discretion (other than a Permitted Ferro Holiday), the
Collection Agent shall prepare and deliver not later than 11:00 a.m. (New York
City time) to the Agent, the LC Bank and the Purchasers a Daily Report for the
immediately preceding Business Day in the form of Exhibit X hereto
(appropriately completed and executed), provided that the Agent shall request
such Daily Reports at least two (2) Business Days prior to the requested date of
delivery.

(b) On each Monthly Reporting Date, the Collection Agent shall prepare and
deliver not later than 11:00 a.m. (New York City time) to the Agent, the LC Bank
and the Purchasers, a Monthly Report for the calendar month then most recently
ended in the form of Exhibit IX hereto (appropriately completed and executed).

(c) At such times as the Agent or any Purchaser shall reasonably request, the
Collection Agent shall prepare and deliver not later than 11:00 a.m. (New York
City time) to the Agent, the LC Bank and the Purchasers a listing by Obligor of
all Receivables together with an aging of such Receivables.

(d) At the request of Agent or at anytime the Collection Agent (or the Seller)
becomes aware or has reason to believe that the information contained in any
Daily Report or Monthly Report is inaccurate in any material respect with
respect to the inclusion of Receivables in the Net Pool Balance reflected in any
such report which are not or no longer Eligible Receivables (each case, an
“Interim Report Event”), the Collection Agent shall promptly (but in any event
no later than 11:00 a.m. (New York City time) one (1) Business Day after the
occurrence of any Interim Report Event) provide an updated interim report
substantially in the form of the Monthly Report but dated on or about the date
of the occurrence of such Interim Report Event which updates the information
normally contained in the Monthly Report (including without limitation, updated
computations of Eligible Receivables included in the Net Pool Balance (an
“Interim Report”). The information contained in any such Interim Report will be
utilized by the Collection Agent and the Seller in the preparation of all Daily
Reports, if applicable, issued on or after the date of such Interim Report until
delivery of the next Monthly Report or Interim Report.

Section 8.6 Servicing Fees. In consideration of Ferro’s agreement to act as
Collection Agent hereunder, the Agent, the LC Bank and the Purchasers hereby
agree that, so long as Ferro shall continue to perform as Collection Agent
hereunder, Seller shall pay over to Ferro a fee (the “Servicing Fee”) on the
first calendar day of each month, in arrears for the immediately preceding
month, equal to 0.50% per annum of the average aggregate Outstanding Balance of
all Receivables during such period, as compensation for its servicing
activities.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) Any Seller Party shall fail to make any payment or deposit required to be
paid to the Agent, the LC Bank, any Purchaser, any Indemnified Party or any
other Affected Person under this Agreement or any other Transaction Document to
which it is a party on the date when the same is required to be made, and such
failure shall continue unremedied for two (2) Business Days.

(b) Any Seller Party shall fail to perform or observe any covenant contained in
any provision of (i) Section 2.2, (ii) Section 7.2 or (iii) Section 8.5 and,
(A) with respect to a failure to perform or observe the covenant in
Section 8.5(a), such failure continues for a period of one (1) Business Day;
provided that such one (1) Business Day grace period shall only be available and
effective twice during any calendar quarter period, and (B) with respect to
failure to perform or observe the covenant in Section 8.5(b), such failure
continues for a period of three (3) Business Days.

(c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 9.1) or any other Transaction Document to which it is
a party and such failure shall continue for five (5) consecutive Business Days
following the earlier to occur of (i) notice from the Agent, the LC Bank or any
Purchaser of such non-performance or non-observance, or (ii) the date on which
an Authorized Officer of such Seller Party otherwise becomes aware of such
non-performance or non-observance.

(d) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
required to be delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made in any material respect; provided that the
materiality threshold in this subsection shall not be applicable with respect to
any representation or warranty which itself contains a materiality threshold.

(e) [Reserved].

(f) (i) Seller shall fail to pay any principal of or premium or interest on any
of its Indebtedness which is outstanding when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(ii) any Originator shall fail to pay any principal of or premium or interest on
any of its Material Indebtedness which is outstanding when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Material Indebtedness; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Material Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, the maturity of such Material Indebtedness; or any such Material
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof.

(g) (i) Seller, any Originator or any Material Subsidiary shall generally not
pay its debts as such debts become due or shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors; or

(ii) any proceeding shall be instituted by or against Seller seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property, provided that, unless such proceeding is
consented to or acquiesced in by the Seller in the case of any such proceeding
instituted against (but not instituted by) it, either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur, or

(iii) any proceeding shall be instituted by or against any Originator or any
Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property, provided that, unless
such proceeding is consented to or acquiesced in by such Originator or Material
Subsidiary in the case of any such proceeding instituted against (but not
instituted by) it, either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur, or

(iv) Seller, any Originator or any Material Subsidiary shall take any corporate
action to authorize any of the actions set forth in clauses (i), (ii) or (iii)
above in this subsection (g).

(h) As at the end of any calendar month:

(i) the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 5.0%;

(ii) the average of the Default Ratios for the three months then most recently
ended shall exceed 4.5%; or

(iii) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 7.0%.

(i) A Change of Control shall occur other than, in the case of any Originator
which is a Subsidiary of Ferro, as a result of the liquidation, dissolution,
consolidation or merger permitted by Section 5.04 of the Purchase Agreement.

(j) (i) One or more final judgments for the payment of money in an amount in
excess of $12,000, individually or in the aggregate, shall be entered against
Seller or (ii) one or more final judgments for the payment of money in an amount
in excess of $25,000,000, individually or in the aggregate, shall be entered
against any Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for thirty (30) consecutive days without a
stay of execution.

(k) The Purchase Agreement or the Purchase and Contribution Agreement shall be
terminated, or any Originator shall for any reason cease to transfer, or cease
to have the legal capacity to transfer, or otherwise be incapable of selling
Receivables to Seller under the Purchase Agreement or the Purchase and
Contribution Agreement, as applicable.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Originator shall directly
or indirectly contest in any manner such effectiveness, validity, binding nature
or enforceability, or the Agent for the benefit of the LC Bank and the
Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Lock-Box Accounts.

(m) On any Settlement Date, after giving effect to the turnover and application
of Collections, (i) the Adjusted Aggregate Exposure shall exceed the Purchase
Limit or (ii) an Investment Excess continues to exist and such Investment Excess
shall continue for two (2) Business Days.

(n) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with respect to amounts in excess of $100,000 with
regard to any of the Receivables or Related Security and such lien shall not
have been released within seven (7) days.

(o) The PBGC shall file notice of a lien pursuant to Section 4068 of ERISA with
respect to amounts in excess of $100,000 with regard to any of the Receivables
or Related Security and such lien shall not have been released within ten
(10) days; or any of the following events shall occur with respect to any
Pension Plan: (i) the institution of any steps by Ferro, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, Ferro or any such member could be required to make a
contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in excess of $25,000,000; of
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under section 302(f) of ERISA.

(p) Any event shall occur which has, or could be reasonably expected to have a
Material Adverse Effect of the types described in clauses (ii) through (v) of
the definition of “Material Adverse Effect”.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, and upon the direction of the LC Bank or any
Purchaser, shall, take any of the following actions: (i) replace the Person then
acting as Collection Agent, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(g)(ii) or (iii), or of an actual or deemed entry
of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, and (iii) notify Obligors of the Agent’s and
Purchasers’ interest in the Receivables. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agent and the Purchasers otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC (including, without limitation, all such
rights and remedies of a secured party upon default), all of which rights shall
be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
the Agent, the LC Bank, any Purchaser or any other Affected Person may have
hereunder or under applicable law, Seller hereby agrees to indemnify (and pay
upon demand to) the Agent, the LC Bank, each Purchaser and each other Affected
Person and their respective assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of such
Indemnified Party) and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by the Agent, the LC Bank or a Purchaser of an interest
in the Receivables excluding, however, in all of the foregoing instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of an Indemnified Party;

(b) Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness or financial inability or unwillingness to pay (other
than a dispute giving rise to a Dilution) of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Agent, the LC Bank or such Purchaser, as applicable, of Receivable
Interests as a loan or loans by the Purchasers to Seller secured by the
Receivables, the Related Security, the Lock-Box Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of any Indemnified Party to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report required to be
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect in any material respect when made or deemed made;

(ii) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of any Seller Party or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any environmental liability, products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase, a Reinvestment or a
Letter of Credit, the ownership of the Receivable Interests or any other
investigation, litigation or proceeding relating to any Seller Party or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(g);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Ferro under the Purchase and Contribution Agreement in
consideration of the transfer by Ferro of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
LC Bank and the Purchasers, or to transfer to the Agent for the benefit of the
LC Bank and the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Receivable Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent, the LC Bank or the Purchasers with respect to any
Receivable or the value of any such Receivable; and

(xiv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Section 10.2 Indemnities by the Collection Agent. Without limiting any other
rights that any Indemnified Party may have hereunder or under applicable law,
Collection Agent hereby agrees to indemnify (and pay upon demand to) each
Indemnified Party from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of such Indemnified
Person) and disbursements (all of the foregoing being collectively referred to
as “Collection Agent Indemnified Amounts”) awarded against or incurred by any of
them arising out of or as a result of Collection Agent’s failure to duly and
punctually perform its obligations under this Agreement excluding, however, in
all of the foregoing instances:

(a) Collection Agent Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Collection Agent Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of an
Indemnified Party; and

(b) Collection Agent Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness or financial inability or unwillingness
to pay (other than a dispute giving rise to a Dilution) of the related Obligor;

provided, however, that nothing contained in this sentence shall limit the
liability of Collection Agent or limit the recourse of any Indemnified Party to
Collection Agent for Collections received by the Collection Agent and required
to be remitted by it under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, Collection Agent shall indemnify
the Indemnified Parties for Collection Agent Indemnified Amounts (including,
without limitation, losses in respect of uncollectible receivables, regardless
of whether reimbursement therefor would constitute recourse to the Collection
Agent) relating to or resulting from:

(i) any representation or warranty made by Collection Agent (or any officers of
Collection Agent) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect in
any material respect when made or deemed made;

(ii) the failure by Collection Agent to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;

(iii) any failure of Collection Agent to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) the commingling by the Collection Agent of Collections of Receivables or
funds or other assets arising therefrom at any time with other funds;

(v) any investigation, litigation or proceeding relating to Collection Agent in
which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby;

(vi) any Amortization Event of the described in Section 9.1(g) with respect to
Collection Agent; and

(vii) any action or omission by Collection Agent relating to its obligations
hereunder which reduces or impairs the rights of the Agent, the LC Bank or the
Purchasers with respect to any Receivable or the value of any such Receivable.

Section 10.3 Increased Cost and Reduced Return. If after the date hereof, any
Affected Person shall be charged any fee, expense or increased cost on account
of the adoption of, or compliance with, any Specified Law, any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such Governmental Authority: (i) that subjects such
Affected Person to any charge or withholding on or with respect to this
Agreement or such Affected Person’s obligations hereunder, or on or with respect
to the Receivables, or changes the basis of taxation of payments to any Affected
Person of any amounts payable hereunder (except for changes in the rate of tax
on the overall net income of such Affected Person or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of such Affected Person, or credit
extended by such Affected Person pursuant to this Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to such
Affected Person of performing its obligations hereunder, or to reduce the rate
of return on such Affected Person’s capital as a consequence of its obligations
hereunder, or to reduce the amount of any sum received or receivable by such
Affected Person under this Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by such Affected Person, Seller shall pay to such Affected
Person, such amounts charged to such Affected Person or such amounts to
otherwise compensate such Affected Person for such increased cost or such
reduction. Notwithstanding the foregoing, no Affected Person that is not
organized under the laws of the United States of America, or a state thereof,
shall be entitled to reimbursement or compensation hereunder unless and until it
has delivered to the Seller two (2) duly completed and signed originals of
United States Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
certifying in either case that such Affected Person is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes.

Section 10.4 Other Costs and Expenses. Subject to the limitations set forth in
the Fee Letter, Seller shall pay to the Agent, the LC Bank and the Purchasers on
demand all reasonable costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Agent’s, the LC Bank’s and
the Purchasers’ auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of legal counsel for the Agent, the
LC Bank and the Purchasers (which such counsel may be employees of the Agent,
the LC Bank or a Purchaser) with respect thereto and with respect to advising
the Agent, the LC Bank and the Purchasers as to their respective rights and
remedies under this Agreement. Seller shall pay to the Agent, the LC Bank and
the Purchasers on demand any and all reasonable costs and expenses of the Agent,
the LC Bank and the Purchasers, if any, including reasonable counsel fees and
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

ARTICLE XI.

THE AGENT

Section 11.1 Appointment.

(a) The LC Bank and each Purchaser hereby irrevocably designates and appoints
PNC, as Agent hereunder, and authorizes the Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Agent by the
terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the LC Bank or any Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into this Agreement or otherwise exist against the
Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agent,
the LC Bank and the Purchasers, and neither of the Seller Parties shall have any
rights as a third-party beneficiary or otherwise under any of the provisions of
this Article XI, except that this Article XI shall not affect any obligations
which the Agent, the LC Bank or any Purchaser may have to either of the Seller
Parties under the other provisions of this Agreement.

(c) In performing its functions and duties hereunder, the Agent shall act solely
as the agent of the LC Bank and the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for either of the Seller Parties or any of their respective successors and
assigns.

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
the applicable Transaction Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them or any Person described in Section 11.2
under or in connection with the Transaction Documents (except for its, their or
such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to the LC Bank or any of the Purchasers or other
agents for any recitals, statements, representations or warranties made by any
Seller Party or any Affiliate thereof contained in any Transaction Document or
in any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, any Transaction Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of either of the Seller Parties to perform its respective
obligations hereunder, or for the satisfaction of any condition specified in
Article VI. The Agent shall not be under any obligation to the LC Bank or any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, any Transaction
Document, or to inspect the properties, books or records of the Seller Parties.
This Section 11.3 is intended solely to govern the relationship between the
Agent on the one hand and the LC Bank and the Purchasers on the other.

Section 11.4 Reliance by the Agent, the LC Bank and the Purchasers.

(a) The Agent, the LC Bank and each Purchaser shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Seller Parties), independent accountants and other experts selected by the
Agent, the LC Bank or such Purchaser. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the LC Bank and each Purchaser (except where
another provision of this Agreement specifically authorizes the Agent to take
action based on the instructions of the LC Bank and/or either Purchaser, as
applicable).

(b) Any action taken by the Agent in accordance with Section 11.4(a) shall be
binding upon the LC Bank and all Purchasers.

Section 11.5 Notice of Amortization Events. Neither the Agent nor the LC Bank
nor any Purchaser shall be deemed to have knowledge or notice of the occurrence
of any Amortization Event or Potential Amortization Event unless it has received
notice from the Agent, the LC Bank or another Purchaser, as applicable, or a
Seller Party referring to this Agreement, stating that an Amortization Event or
Potential Amortization Event has occurred hereunder and describing such
Amortization Event or Potential Amortization Event. In the event that the Agent,
the LC Bank or any Purchaser receives such a notice, it shall promptly give
notice thereof to the Agent, the LC Bank and the other Purchasers, as
applicable. The Agent shall take such action with respect to such Amortization
Event or Potential Amortization Event as shall be directed by the LC Bank or any
Purchaser.

Section 11.6 Non-Reliance on the Agent, the LC Bank and Other Purchasers. The LC
Bank and each of the Purchasers expressly acknowledges that neither the Agent,
nor any of the Agent’s officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by the Agent hereafter taken, including, without limitation, any review of the
affairs of the Seller Parties, shall be deemed to constitute any representation
or warranty by the Agent. The LC Bank and each of the Purchasers also represents
and warrants to the Agent, the LC Bank and the other Purchasers that it has,
independently and without reliance upon any such Person (or any of their
Affiliates) and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller Parties and made its own decision to enter into
this Agreement. The LC Bank and each of the Purchasers also represents that it
will, independently and without reliance upon the Agent, the LC Bank or any
other Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, prospects, financial and other condition and
creditworthiness of the Seller Parties. Neither the Agent nor the LC Bank nor
any Purchaser, nor any of their respective Affiliates, shall have any duty or
responsibility to provide any party to this Agreement with any credit or other
information concerning the business, operations, property, prospects, financial
and other condition or creditworthiness of the Seller Parties which may come
into the possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates.

Section 11.7 Indemnification of Agent. The LC Bank and each Purchaser agrees to
indemnify the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller Parties and without limiting
the obligation of the Seller Parties to do so), ratably in accordance with their
respective Percentages or Capital, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for the Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Agent in its capacity as
Agent or such Person shall be designated a party thereto) that may at any time
be imposed on, incurred by or asserted against the Agent or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of the Agent
or such Person as finally determined by a court of competent jurisdiction).

Section 11.8 Agent in its Individual Capacity. The Agent in its individual
capacity and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Seller Parties and their
Affiliates as though the Agent were not the Agent hereunder. With respect to its
Receivable Interests or Letters of Credit, if any, purchased or issued pursuant
to this Agreement, the Person acting as Agent shall have the same rights and
powers under this Agreement as any LC Bank or Purchaser and may exercise the
same as though it were not the Agent, and the terms “LC Bank”, “Purchaser” and
“Purchasers”, if the Person acting as Agent also acts in such capacity, shall
mean such Person in its individual capacity or in such capacity, as applicable,
and not in such Person’s capacity as Agent.

Section 11.9 Successor Agent. The Agent, upon five (5) days’ notice to the
Seller Parties, the LC Bank and the Purchasers, may voluntarily resign and may
be removed at any time, with or without cause, by the LC Bank and the
Purchasers. If the Agent shall voluntarily resign or be removed as Agent under
this Agreement, then the LC Bank and the Purchasers during such five-day
(5) period shall appoint, with the consent of Seller from among the remaining LC
Bank and Purchasers, a successor Agent, whereupon such successor Agent shall
succeed to the rights, powers and duties of the Agent and the term “Agent” shall
mean such successor agent, effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement. Upon resignation or replacement of any Agent in
accordance with this Section 11.9, the retiring Agent shall execute or authorize
the filing of such UCC-3 assignments and amendments, and assignments and
amendments of the Transaction Documents, as may be necessary to give effect to
its replacement by a successor Agent. After any retiring Agent’s resignation
hereunder as Agent, the provisions of Article X and this Article XI shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

Section 11.10 UCC Filings. The LC Bank and each of the Purchasers hereby
expressly recognizes and agrees that the Agent may be designated as the secured
party of record on the various UCC filings required to be made under this
Agreement and the party entitled to amend, release and terminate the UCC filings
under the Purchase Agreement and Purchase and Contribution Agreement in order to
perfect their respective interests in the Receivables, Collections and Related
Security, that such designation shall be for administrative convenience only in
creating a record or nominee holder to take certain actions hereunder on behalf
of the LC Bank and the Purchasers and that such listing will not affect in any
way the status of the LC Bank and the Purchasers as the true parties in interest
with respect to the Receivable Interests. In addition, such listing shall impose
no duties on the Agent other than those expressly and specifically undertaken in
accordance with this Article XI.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) The Seller Parties, the Agent, the LC Bank and the Purchasers hereby agree
and consent to the complete or partial assignment by any Conduit Purchaser of
all or any portion of its rights under, interest in, title to and obligations
under, this Agreement to any of its Liquidity Banks.

(b) Any Purchaser may at any time and from time to time, with the prior written
consent of Agent and the LC Bank, assign to one or more Eligible Assignees
(each, an “Assignee Purchaser”) all or any part of its rights and obligations
under this Agreement pursuant to an assignment agreement, substantially in the
form set forth in Exhibit VII hereto (the “Assignment Agreement”) executed by
such Assignee Purchaser and such selling Purchaser. So long as no Amortization
Event shall have occurred and be continuing, the consent of the Seller (which
consent shall not be unreasonably withheld or delayed) shall be required prior
to the effectiveness of any such assignment other than to an existing Purchaser.
Upon delivery of the executed Assignment Agreement to the Agent, such selling
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Assignee Purchaser shall for all purposes be a
Purchaser party to this Agreement and shall have all the rights and obligations
of a Purchaser under this Agreement to the same extent as if it were an original
party hereto and thereto, and no further consent or action by Seller, the
Purchasers or the Agent shall be required. Neither Seller nor the Collection
Agent shall have the right to assign its rights or obligations under this
Agreement. Purchasers may not assign all or any part of their rights or
obligations under this Agreement other than as permitted by this Section 12.1.

(c) The LC Bank and any Purchaser may pledge or assign any of its rights
(including, without limitation, rights to payment of Capital, Yield and Fees)
under this Agreement to any Federal Reserve Bank without notice to or consent of
any Seller Party, the Agent, the LC Bank or any other Purchaser; provided, that
no such pledge or assignment shall release the LC Bank or such Purchaser, as the
case may be, from any of its obligations under this Agreement or substitute such
pledgee or assignee for such assignor as a party hereto.

(d) No Seller Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agent, the LC Bank
and each Purchaser.

Section 12.2 Participations. Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and Receivable Interest.
Notwithstanding any such sale by a Purchaser of a participating interest to a
Participant, such Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and each of the parties hereto shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations under this Agreement. Each Purchaser agrees
that any agreement between such Purchaser and any such Participant in respect of
such participating interest shall not restrict such Purchaser’s right to agree
to any amendment, supplement, waiver or modification to this Agreement, except
for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

ARTICLE XIII.

GRANT OF SECURITY INTEREST

Section 13.1 Grant of Security Interest. In addition to any ownership interest
which the Agent may (on behalf of the LC Bank and the Purchasers) from time to
time acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the LC Bank and the Purchasers a valid and perfected security
interest in all of Seller’s right, title and interest in, to and under all
Receivables now existing or hereafter arising, the Collections, each Lock-Box,
each Lock-Box Account, each LC Collateral Account, all Related Security, all
other rights and payments relating to such Receivables, and all proceeds of any
thereof prior to all other liens on and security interests therein to secure the
prompt and complete payment of the Aggregate Unpaids. The Agent, the LC Bank and
the Purchasers shall have, in addition to the rights and remedies that they may
have under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Agent, the LC Bank or any Purchaser
in exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed the Agent, the LC Bank, the
Purchasers and the Seller.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller and the LC Bank, the Agent may amend this Agreement
solely to add additional Persons as Purchasers hereunder, and (ii) the Agent,
the LC Bank and the Purchasers may enter into amendments to modify any of the
terms or provisions of Article XI or Article XII of this Agreement without the
consent of Seller, provided that such amendment has no negative impact upon
Seller. Any modification or waiver made in accordance with this Section 14.1
shall apply to each of LC Bank and the Purchasers equally and shall be binding
upon Seller, the Purchasers, the LC Bank and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (a) if given by telecopy, upon the receipt
thereof, (b) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Purchasers to effect purchases and
Yield Rate selections based on telephonic notices made by any Person whom the
Agent in good faith believes to be acting on behalf of Seller. Seller agrees to
deliver promptly to the Agent a written confirmation of each telephonic notice
signed by an authorized officer of Seller; provided, however, the absence of
such confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Agent, the records of the
Agent shall govern absent manifest error.

Section 14.3 Ratable Payments. If the LC Bank or any Purchaser, whether by
setoff or otherwise, has payment made to it with respect to any portion of the
Aggregate Unpaids owing to such recipient (other than payments received pursuant
to Section 10.3 or 10.4) in a greater proportion than that received by the LC
Bank or any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such recipient agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the LC Bank and the other Purchasers so that after such purchase the LC Bank and
each Purchaser will hold its ratable proportion of such Aggregate Unpaids;
provided that if all or any portion of such excess amount is thereafter
recovered from such recipient, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Receivable Interests.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Receivable Interests, or to enable the Agent,
the LC Bank or the Purchasers to exercise and enforce their rights and remedies
hereunder. At any time after the occurrence of an Amortization Event, the Agent
may, or the Agent may direct Seller or the Collection Agent to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of Agent, the LC Bank and the Purchasers under this Agreement and may
also direct that payments of all amounts due or that become due under any or all
Receivables be made directly to the Agent or its designee. Seller or the
Collection Agent (as applicable) shall, at any Purchaser’s request, withhold the
identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent, the LC Bank or any Purchaser may (but shall not be required to) perform,
or cause performance of, such obligations, and the Agent’s, the LC Bank’s or
such Purchaser’s costs and expenses incurred in connection therewith shall be
payable by Seller as provided in Section 10.4. Each Seller Party irrevocably
authorizes the Agent at any time and from time to time in the sole discretion of
the Agent, and appoints the Agent as its attorney-in-fact, to act on behalf of
such Seller Party (i) to execute on behalf of Seller as debtor and to file
financing statements necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables, including, financing statements describing as the
collateral covered thereby “all of debtor’s personal property or assets” or
words to that effect, not withstanding that such wording may be broader in scope
than the Receivables described in this Agreement and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.

Section 14.5 Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Originators,
the Agent, the LC Bank, the Purchasers and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such party and its directors,
officers and employees may disclose such information (i) to such party’s
external accountants, attorneys, investors, potential investors and credit
enhancers and the agents or advisors of such Persons and (ii) as required by any
applicable law or regulation or by any court, regulatory body or agency having
jurisdiction over such party (including, without limitation, the filing of this
Agreement with the SEC as an exhibit to an annual or quarterly report under the
Securities Exchange Act of 1934); and provided, further, that such party shall
have no obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent, the LC Bank and each of the Purchasers, (ii) to any
prospective or actual assignee or participant of the Agent, the LC Bank or any
of the Purchasers, and (iii) to any rating agency, and to any officers,
directors, employees, outside accountants, advisors and attorneys of any of the
foregoing, provided each such Person is advised of the confidential nature of
such information and, in the case of a Person described in clause (ii) above,
agrees to be bound by the provisions of this Section 14.5. In addition, the
Agent, the LC Bank and the Purchasers may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) although each of them shall use
commercially reasonable efforts to ensure, to the extent permitted given the
circumstances, that any such information which is so disclosed is kept
confidential.

Section 14.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Agent, the LC Bank or
any Purchaser, no claim may be made by any Seller Party or any other Person
against the Agent, the LC Bank or any Purchaser or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of Contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 14.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE AGENT’S, THE LC BANK’S OR PURCHASERS’ OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR REMEDIES HEREUNDER
IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

Section 14.8 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, THE LC BANK OR ANY PURCHASER TO BRING PROCEEDINGS
AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, THE LC BANK OR ANY PURCHASER
OR ANY AFFILIATE OF THE AGENT, THE LC BANK OR ANY PURCHASER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW
YORK.

Section 14.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.10 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Section 1.13,
Article X, and Sections 14.6 through and including 14.9 shall be continuing and
shall survive any termination of this Agreement.

Section 14.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.12 PATRIOT Act. Each Affected Person that is subject to the
requirements of the Act hereby notifies Seller and Collection Agent that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Seller, the Originators and their respective
Subsidiaries, which information includes the name and address of Seller, the
Originators their respective Subsidiaries and other information that will allow
such Purchasers to identify such parties in accordance with the Act.

Section 14.13 No Petition. Each of the parties hereto hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness (including Notes) of any Conduit
Purchaser, it will not institute against, or join any other Person in
instituting against, such Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States, any state of the United States or any other
jurisdiction (foreign or domestic). This Section 14.13 shall survive termination
of this Agreement.

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

FERRO FINANCE CORPORATION, as Seller

By: /s/ Robert A. Gage
Name: Robert A. Gage
Title: Assistant Treasurer


Address:

1789 Transelco Drive Suite A
Penn Yan, NY 14527
Attention: Assistant Treasurer
Fax: (315) 536-3826

1

FERRO CORPORATION, as Collection Agent

By: /s/ John T. Bingle
Name: John T. Bingle
Title: Treasurer


Address:

1000 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Treasurer
Facsimile No.: (216) 875-7237

2

MARKET STREET FUNDING LLC, as a Purchaser

By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President


      Address:  
Market Street Funding LLC
c/o AMACAR Group, LLC

6525 Morrison Boulevard, Suite 318

     
Attention:
Telephone:
Facsimile:
  Charlotte, NC 28211
Doris Hearn
704-365-0569
704-365-1362

With a copy to the Agent

3

PNC BANK, NATIONAL ASSOCIATION, as LC Bank

By: /s/ Scott D. Beran
Name: Scott D. Beran
Title: Vice President


Address: PNC Bank, National Association



      1900 East 9th Street, Locator B7-YB13-34-3

     
Attention:
Telephone:
Facsimile:
  Cleveland, OH 44114
Christian S. Brown
216-222-8120
216-222-9396

4

PNC BANK, NATIONAL ASSOCIATION, as Agent

By: /s/ William P. Falcon
Name: William P. Falcon
Title: Vice President


      Address:
Attention:
Telephone:  
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222
William Falcon
412-762-5442

Facsimile: 412-762-9184EXHIBIT I

DEFINITIONS

Capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in the Purchase Agreement or the Purchase and
Contribution Agreement, as applicable.

In addition, as used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Act” has the meaning specified in Section 5.1(g).

“Adjusted Aggregate Exposure” means, at any time, an amount equal to the sum of
(i) the Aggregate Capital, plus (ii) the Adjusted Undrawn LC Amount at such
time.

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted Eligible Receivables” means as of any date of determination, the sum
of (a) Total Eligible Receivables plus (b) the Receivables owing by an Obligor
(i) which if a natural person, is not a resident of an Approved Country or, if a
corporation or other business organization, is not organized under the laws of
an Approved Country or any political subdivision of an Approved Country or does
not have its chief executive office in an Approved Country but (ii) would meet
each of the requirements for being an Eligible Receivable other than the
requirement contained in clause (a) of the definition of Eligible Receivable.

“Adjusted Undrawn LC Amount” means, at any time, the excess, if any, of the
Undrawn LC Amount over the amount of cash collateral held in the LC Collateral
Account at such time.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Person” means the Agent, the LC Bank, each Purchaser, each Liquidity
Bank, each other Program Support Provider and their respective Affiliates.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
Contract or otherwise.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Receivable Interests of all Purchasers outstanding on such date.

“Aggregate Exposure” means, at any time, an amount equal to the sum of (i) the
Aggregate Capital, plus (ii) the Undrawn LC Amount at such time.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Unpaids” means, at any time, the Aggregate Capital and the
Obligations.

“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended, restated, supplemented or otherwise modified and in effect
from time to time.

“Alternate Rate” means for any Calculation Period for any Capital (or portion
thereof), means an interest rate per annum equal to:

(a) the Euro-Rate for such Calculation Period, unless the Base Rate then applies
to such Purchaser or Capital pursuant to Section 4.4, or

(b) if the Euro-Rate will not apply to such Purchaser or Capital pursuant to
Section 4.4, the daily average Base Rate for such Calculation Period.

Notwithstanding the foregoing, the “Alternate Rate” for any Capital on any day
on and after the occurrence of an Amortization Event shall be an interest rate
equal to 2.00% per annum above the otherwise applicable Alternate Rate
determined as set forth above.

“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(g), (b) the Business Day specified in a written notice from the
Agent, the LC Bank or any Purchaser following the occurrence and during
continuation of any other Amortization Event, and (c) the date which is five (5)
Business Days after the Agent’s receipt of written notice from Seller that it
wishes to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Section 9.1.

“Approved Country” means the United States, Germany, England or Canada.

“Assignee Purchaser” has the meaning set forth in Section 12.1.

“Assignment Agreement” has the meaning set forth in Section 12.1.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, corporate controller, treasurer, assistant treasurer, chief
financial officer or secretary.

“Base Rate” means, for any day, the interest rate per annum on such day equal
to, at the option of the Agent (in its sole discretion), either:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the Agent as its “reference rate”. Such “reference rate” is set by
the Agent based upon various factors, including such Person’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, or

(b) 0.50% per annum above the latest Federal Funds Rate.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Pittsburg, Pennsylvania, and, if the applicable
Business Day relates to any computation or payment to be made with respect to
the Euro-Rate, any day on which dealings in dollar deposits are carried on in
the London interbank market.

“Calculation Period” means a calendar month.

“Capital” of any Receivable Interest means, at any time, (A) the Purchase Price
of such Receivable Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Agent or the applicable Purchaser
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason. For the avoidance of doubt,
“Capital” shall include any unreimbursed draws under Letters of Credit deemed to
be Capital funded by the LC Bank pursuant to Section 1.9 as reduced from time to
time pursuant to clause (B) above.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or hereafter
issued.

“Capital Settlement Date” means the Business Day on which any Daily Report or
Monthly Report revealing an Investment Excess is delivered.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Transaction Document the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or a penalty.

“Change of Control” means:

(a) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into contracts or
arrangements whereby they will acquire or control, directly or indirectly,
Capital Securities or Voting Securities representing 25% or more of the Capital
Securities or Voting Securities of Ferro on a fully diluted basis;

(b) during any period of up to 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of Ferro (together
with any new directors whose election to such Board or whose nomination for
election by the stockholders of Ferro was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Ferro then in office; or

(c) the shareholders of Ferro approve a plan of complete liquidation of Ferro or
an agreement or agreements for the sale or disposition by Ferro of all or
substantially all of Ferro’s assets; or

(d) Ferro Pfanstiehl Laboratories, Inc. or the Seller ceases to be a wholly
owned Subsidiary of Ferro.

“Charged-Off Receivable” means a Receivable: (a) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(g) (as if references to Seller Party therein refer to such Obligor);
(b) as to which the Obligor thereof, if a natural person, is deceased,
(c) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, or (d) which has been identified by Seller
as uncollectible.

“Collection Agent” means at any time the Person (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commitment” means, with respect to any the LC Bank or any Purchaser, as
applicable, the maximum aggregate amount of Capital which such Person is
obligated to fund hereunder on account of all Incremental Purchases and all
drawings under all Letters of Credit, on a combined basis at any time, as set
forth on Schedule A to this Agreement, as such amount may be modified in
accordance with the terms hereof. As the context so requires, “Commitment” with
respect to the LC Bank or any Purchaser, as applicable, shall also be deemed to
include such Person’s obligation hereunder to make Incremental Purchases or, in
the case of the LC Bank, to issue, and fund drawings under, Letters of Credit,
as applicable, on the terms and subject to the conditions set forth herein.

“Concentration Limit” means, at any time:

(a) in relation to all Eligible Foreign Receivables, 15% of Adjusted Eligible
Receivables;

(b) in relation to all Eligible Receivables which by their terms are due and
payable more than sixty (60) but less than ninety-one (91) days from the
original billing date therefor, 15% of Adjusted Eligible Receivables; and

(c) in relation to the aggregate outstanding principal balance of Receivables
owed by any single Obligor and its Affiliates (if any), the applicable
concentration limit shall be determined as follows for Obligors who have short
term unsecured debt ratings currently assigned to them by S&P and Moody’s (or in
the absence thereof, the equivalent long term unsecured senior debt ratings),
the applicable concentration limit shall be determined according to the
following table:

             
S&P Rating
  Moody’s Rating   Allowable % of Adjusted
Eligible Receivables
 
           
A-1+
  P-1     10.00 %
 
           
A-1
  P-1     10.00 %
 
           
A-2
  P-2     8.00 %
 
           
A-3
  P-3     6.00 %
 
           
Below A-3 or Not Rated
by either S&P or
Moody’s
  Below P-3 or Not Rated
by either S&P or
Moody’s   3.00%



 
           

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (iii) subject to the Agent’s sole
discretion and/or an increase in the Required Reserve Factor Floor, upon
Seller’s request from time to time, the Agent may agree to a higher percentage
of Adjusted Eligible Receivables for a particular Obligor and its Affiliates
(each such higher percentage, a “Special Concentration Limit”), it being
understood that any Special Concentration Limit may be cancelled by the Agent
upon not less than five (5) Business Days’ written notice to Seller.

“Conduit Purchaser” means a Purchaser that is a commercial paper conduit. For
the avoidance of doubt, Market Street is a Conduit Purchaser.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby. For the avoidance of doubt, “Contingent Liability”
shall not include “take-or-pay” obligations for less than twelve months for
inventory acquired in the ordinary course of business; provided that such
twelve-month limitation shall not apply to “take-or-pay” obligations with
respect to natural gas acquired in the ordinary course of business.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with Ferro, are treated as a
single employer under Section 414(b) or 414(c) of the Internal Revenue Code or
Section 4001 of ERISA.

“CP Rate” means, for any Purchaser and for any Calculation Period for any
Capital the per annum rate equivalent to the weighted average cost (as
determined by such Purchaser or its agent and which shall include commissions of
placement agents and dealers, incremental carrying costs incurred with respect
to Notes of such Purchaser maturing on dates other than those on which
corresponding funds are received by such Purchaser, other borrowings by such
Purchaser (other than under any Program Support Agreement) and any other costs
associated with the issuance of Notes) of or related to the issuance of Notes
that are allocated, in whole or in part, by such Purchaser to fund or maintain
such Capital (and which may be also allocated in part to the funding of other
assets of such Purchaser); provided, however, that if any component of such rate
is a discount rate, in calculating the “CP Rate” for such Capital for such
Calculation Period, the applicable Purchaser or its agent shall for such
component use the rate resulting from converting such discount rate to an
interest bearing equivalent rate per annum; provided, further, that
notwithstanding anything in this Agreement or the other Transaction Documents to
the contrary, the Seller agrees that any amounts payable to any Purchaser in
respect of Yield for any Calculation Period with respect to any Capital funded
by such Purchaser at the CP Rate shall include an amount equal to the portion of
the face amount of the outstanding Notes issued to fund or maintain such Capital
that corresponds to the portion of the proceeds of such Notes that was used to
pay the interest component of maturing Notes issued to fund or maintain such
Capital, to the extent that such Purchaser had not received payments of interest
in respect of such interest component prior to the maturity date of such
maturing Notes (for purposes of the foregoing, the “interest component” of Notes
equals the excess of the face amount thereof over the net proceeds received by
such Purchaser from the issuance of Notes, except that if such Notes are issued
on an interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity). Notwithstanding the
foregoing, he “CP Rate” for any Purchaser for any day on and after the
occurrence of an Amortization Event shall be an interest rate equal to 2.00% per
annum above the otherwise applicable CP Rate determined as set forth above.

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Daily Report” means a report in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Collection Agent to the Agent and
the Purchasers pursuant to Section 8.5(a).

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable due to a Dilution.
Seller shall be deemed to have received a Collection in full of a Receivable if
at any time any of the representations or warranties in Article V are no longer
true with respect to any Receivable. If the Outstanding Balance of any
Receivable is either (a) reduced as a result of any defective or rejected goods
or services, any discount or any adjustment or otherwise by Seller (other than
cash Collections on account of the Receivables) or (b) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction),
Seller shall be deemed to have received a Collection of such Receivable to the
extent of such reduction or cancellation.

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last four (4) months to Obligors in Approved Countries
ending on such Cut-Off Date, by (ii) the Net Pool Balance as of such Cut-off
Date.

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables, which
became Defaulted Receivables during the month that includes such Cut-Off Date
(other than Receivables that became Defaulted Receivables as a result of an
event of bankruptcy with respect to the Obligor thereof during such month), by
(b) the aggregate sales generated by the Originators during the month occurring
four (4) months prior to the month ending on such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (a) as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment; or (b) without duplication (i) as to which an Insolvency
Proceeding shall have occurred with respect to the Obligor thereof or any other
Person obligated thereon or owning any Related Security with respect thereto, or
(ii) that has been written off the Seller’s books as uncollectible.

“Deferred Purchase Price” has the meaning attributed thereto in the Purchase
Agreement and the Purchase and Contribution Agreement.

“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty-one to ninety (61-90) days from the original
due date for such payment.

“Dilution” means the amount of any reduction or cancellation of the outstanding
principal balance of a Receivable due to (a) any defective or rejected goods or
services, any cash discount or any other adjustment by any Originator or any
Affiliate thereof (other than as a result of any Collections), or as a result of
any governmental or regulatory action, (b) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related or
an unrelated transaction), (c) any rebate or refund, (d) any misstatement of the
amount thereof, or (e) any misrepresentation.

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the two (2) months to Obligors in Approved Countries ending
on such Cut-Off Date, by (b) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
month ending two months prior to such Cut-Off Date.

“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of: (a) the sum of (i) 2.0 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest monthly rolling average Dilution
Ratio over the past 12 months and (b) the Adjusted Dilution Ratio, and (ii) a
fraction, the numerator of which is equal to the amount calculated in (i)(a) of
this definition and the denominator of which is equal to the amount calculated
in (i)(b) of this definition.

“Discount” has the meaning attributed thereto in the Purchase and Contribution
Agreement.

“Drawing Date” has the meaning set forth in Section 1.9(a).

“Eligible Assignee” means any bank or other financial institution having a
combined capital and surplus of at least $500,000,000.

“Eligible Domestic Receivable” means an Eligible Receivable, the Obligor of
which (a) if a natural person, is a resident of the United States or, (b) if a
corporation or other business organization, is organized under the laws of the
United States or any political subdivision of the United States or has its chief
executive office in the United States.

“Eligible Foreign Receivable” means an Eligible Receivable, the Obligor of which
(a) if a natural person, is a resident of an Approved Country other than the
United States or, (b) if a corporation or other business organization, is
organized under the laws of an Approved Country other than the United States or
any political subdivision of an Approved Country other than the United States or
has its chief executive office in such an Approved Country.

“Eligible Receivable” means a Receivable:

(a) the Obligor of which (i) if a natural person, is a resident of an Approved
Country or, if a corporation or other business organization, is organized under
the laws of an Approved Country or any political subdivision of an Approved
Country or has its chief executive office in an Approved Country; (ii) is not an
affiliate of any of the parties hereto; or (iii) is not a government or a
governmental subdivision or agency (unless the Assignment of Claims Act of 1940,
as amended, has been complied with),

(b) which is not a Defaulted Receivable or owing from an Obligor as to which
more than 50% of the aggregate Outstanding Balance of all Receivables owing from
such Obligor are Defaulted Receivables,

(c) which by its terms is due and payable within ninety (90) days of the
original billing date therefor,

(d) which is an “account” or a “payment intangible” as defined in section 9-102
of the UCC of all applicable jurisdictions,

(e) which is denominated and payable only in United States dollars in the United
States,

(f) which arises under a Contract, invoice or other written contractual
obligation which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms,

(g) which arises under a Contract, invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator,

(h) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(i) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy,

(j) which was generated in the ordinary course of the applicable Originator’s
business,

(k) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
that is not an Originator (in whole or in part),

(l) as to which the Agent has not notified Seller that the Agent has determined,
acting reasonably, that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Contract that is not acceptable to the Agent,
acting reasonably,

(m) which is not subject to (i) any right of rescission or set-off, or (ii) any
currently asserted counterclaim or other defense (including defenses arising out
of violations of usury laws) of the applicable Obligor against any Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against any
Originator to cause any Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract); provided, however, that if such
dispute, offset, counterclaim or defense affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator (thus giving rise to
a potential offset against such Receivables) may be treated as Eligible
Receivables to the extent that the Obligor of such Receivables has agreed
pursuant to a written agreement in form and substance satisfactory to the Agent,
that such Receivables shall not be subject to such offset, and provided further
that (i) Receivables which are or may be subject to a right of set-off as a
result of an Originator’s possession or receipt of precious metal deposits from
the related Obligor shall not, solely because of such right of set-off, be
excluded as Eligible Receivables, but that (ii) the Agent may at any time and in
its commercially reasonable discretion exclude such Receivables described in
clause (i) of this proviso as Eligible Receivables,

(n) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(o) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly or indirectly to Seller
pursuant to one or both of the Purchase Agreement, and Seller has good and
marketable title thereto free and clear of any adverse claim, and

(p) payable into a Lock-Box or Lock-Box Account that is the subject to a
Lock-Box Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“Euro-Rate” means with respect to any Calculation Period the interest rate per
annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the rate per
annum for deposits in U.S. dollars as reported by Bloomberg Finance L.P. and
shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Calculation Period for
an amount comparable to the amount of Capital to be funded at the Alternate Rate
and based upon the Euro-Rate during such Calculation Period by (ii) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may also be
expressed by the following formula:



      Euro-Rate = Average of London interbank offered rates quoted by BBA as
shown on Dow Jones Markets Service display page 3750 or appropriate successor  

1.00 — Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Capital funded at the Alternate Rate and based upon the Euro-Rate that is
outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date.

“Event of Termination” has the meaning specified in the Purchase Agreement and
the Purchase and Contribution Agreement.

“Existing Agreements” means, collectively, (i) that certain Amended and Restated
Purchase and Contribution Agreement (as amended, restated, supplemented or
otherwise modified from time to time), dated as of April 1, 2008, between Ferro,
as seller and the Seller, as purchaser, and (ii) that certain Purchase Agreement
(as amended, restated, supplemented or otherwise modified from time to time),
dated as of April 1, 2008, between the Originators, as sellers, and Ferro, as
purchaser.

“Exposure” means, at any time, (i) with respect to any Purchaser that is not
also the LC Bank, such Purchaser’s outstanding Capital at such time, and
(ii) with respect to the LC Bank, the sum of the LC Bank’s outstanding Capital
plus the Undrawn LC Amount at such time.

“Facility Account” means Seller’s Account No. 657205449 at PNC Bank, National
Association, 1900 East Ninth St., Cleveland, Ohio 44114, ABA #041000124.

“Facility Termination Date” means the earlier of (i) May 29, 2012, and (ii) the
Amortization Date.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means that certain Fee Letter dated as of May 31, 2011 by and among
Seller, the Agent, the LC Bank and the Purchasers, as the same may be amended,
restated or otherwise modified from time to time.

“Fees” means, collectively, any fees payable pursuant to the Fee Letter.

“Ferro” has the meaning set forth in the preamble to this Agreement.

“Ferro Holiday” means any weekday on which Ferro will be closed for business
during any calendar year.

“Final Payout Date” means the date on or after the Facility Termination Date on
which (i) the Purchase Limit and all Commitments have been reduced to zero ($0),
(ii) the Aggregate Exposure has been reduced to zero ($0), (iii) all accrued
Yield and Fees have been paid in full, and (iv) all the other Aggregate Unpaids
and other amounts owing by the Seller Parties to the Affected Persons hereunder
and under the other Transaction Documents have been paid in full.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“GAAP” means those U.S. generally accepted accounting principles applied in the
preparation of the audited consolidated financial statements of Ferro delivered
pursuant to Section 7.1(a) in effect in the United States of America from time
to time.

“Governmental Acts” has the meaning set forth in Section 1.13.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing) and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency exchange rates or commodity prices.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of Ferro:

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement;

(c) which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
Ferro’s independent public accountants, would have the effect of causing Ferro
to be in an Amortization Event.

“Incipient Event of Termination” has the meaning specified in the Purchase
Agreement and the Purchase and Contribution Agreement.

“Incremental Purchase” means a purchase of a Receivable Interest which increases
the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) all other items which, in accordance with GAAP, would be included as
liabilities on the balance sheet of such Person as of the date at which
Indebtedness is to be determined;

(e) net Hedging Obligations of such Person;

(f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business
which are not overdue for a period of more than ninety (90) days or, if overdue
for more than ninety (90) days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(g) obligations arising under Synthetic Leases;

(h) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with this Agreement;

(i) all obligations (other than intercompany obligations) of such Person herein;

(j) the stated value, or liquidation value if higher, of all Redeemable Stock of
such Person; and

(k) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness. For the avoidance of doubt, on any date,
the entire outstanding principal amount of Ferro’s 6.50% Convertible Senior
Notes due 2013 on such date shall constitute Indebtedness of Ferro with respect
to such date, notwithstanding the treatment thereof in accordance with GAAP.

“Independent Director” means a member of the Board of Directors of Seller
(a) who is not at such time, and has not been at any time during the preceding
five (5) years, (i) a director, officer, employee or affiliate of any Seller
Party, any Originator, or any of their respective Subsidiaries or Affiliates, or
(ii) the beneficial owner (at the time of such individual’s appointment as an
Independent Director or at any time thereafter while serving as an Independent
Director) of any of the outstanding common shares of any Seller Party, any
Originator, or any of their respective Subsidiaries or Affiliates, having
general voting rights, and (b) who is an officer of a firm nationally recognized
for providing professional independent directors for special purpose entities
and structured financings.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Federal Bankruptcy Code.

“Investment Availability” means, on any Business Day, the positive amount (if
any) equal to the lesser of:

(a) the amount (if any) by which the Purchase Limit exceeds the Aggregate
Exposure; and

(b) the amount (if any) by which (i) the excess (if any) of the Net Pool Balance
over the Required Reserves, exceeds (ii) the Adjusted Aggregate Exposure.

“Investment Excess” means, on any Business Day, the positive amount (if any)
equal to the greater of:

(a) the amount (if any) by which the Aggregate Exposure exceeds the Purchase
Limit; and

(b) the amount (if any) by which (i) the Adjusted Aggregate Exposure exceeds
(ii) the excess (if any) of the Net Pool Balance over the Required Reserve.

“LC Bank” has the meaning set forth in the preamble.

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Agent (for the benefit of the LC
Bank), or such other account as may be so designated as such by the Agent and
the LC Bank, which may be an account maintained directly by the LC Bank for its
own benefit.

“Letter of Credit” has the meaning set forth in Section 1.6.

“Letter of Credit Application” has the meaning set forth in Section 1.7(a).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Capital or Commitment hereunder.

“Liquidity Bank” means each bank or other financial institution that provides
liquidity support to any Conduit Purchaser pursuant to the terms of a Liquidity
Agreement.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Lock-Box Agreement has been granted exclusive access for the purpose
of receiving and processing payments made on the Receivables and which is listed
on Exhibit IV.

“Lock-Box Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV.

“Lock-Box Agreement” means an agreement among Seller, the Agent and a Lock-Box
Bank perfecting the Agent’s security interest in one or more Lock-Box Accounts.

“Lock-Box Bank” means, at any time, any of the banks holding one or more
Lock-Box Accounts.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Market Street” has the meaning set forth in the preamble.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Seller or Ferro and any of its Subsidiaries, taken as
a whole, (ii) the ability of Seller to perform its obligations under this
Agreement or (at any time Ferro is acting as Collection Agent), the ability of
the Collection Agent to perform its obligations under this Agreement, (iii) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (iv) the Agent’s, the LC Bank’s or any Purchaser’s interest in any
material portion of the Receivables, the Related Security or the Collections
with respect thereto, or (v) the collectibility of any material portion of the
Receivables.

“Material Indebtedness” means (a) any Indebtedness incurred under the Senior
Credit Agreement and (b) any other Indebtedness in excess of $25,000,000 in
aggregate principal amount.

“Material Subsidiary” means any Originator which is a Subsidiary of Ferro and
any other Subsidiary of Ferro that qualifies as a “Significant Subsidiary”, as
that term is defined in Regulation S-X promulgated under the Securities Act of
1933.

“Monthly Report” means a report in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Collection Agent to the Agent, the
LC Bank and the Purchasers pursuant to Section 8.5.

“Monthly Reporting Date” means the day that is three (3) Business Days prior to
each Monthly Payment Date.

“Monthly Payment Date” means the twentieth (20th) day of each calendar month or,
if such day is not a Business Day, the following Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each category described in
clauses (a), (b) and (c) of the definition of “Concentration Limit” exceeds the
Concentration Limit or Special Concentration Limit for such category.

“Notes” means short-term promissory notes (including commercial paper notes)
issued, or to be issued, by any Conduit Purchaser to fund its investments in
accounts receivable or other financial assets.

“Obligations” means the Fees, Yield, Collection Agent Indemnified Amounts,
Indemnified Amounts, reimbursable costs and expenses and all other amounts owing
by the Seller Parties to the Agent, the LC Bank, the Purchasers and the other
Affected Persons at such time pursuant to any of the Transaction Documents,
whether due or accrued.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Order” has the meaning set forth in Section 1.14.

“Organic Document” means, relative to any Person, its certificate of
incorporation, its by-laws, its partnership agreement, its memorandum and
articles of association, its limited liability company agreement and/or
operating agreement, share designations or similar organization documents and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of its authorized Capital Securities.

“Original Agreement” has the meaning set forth in the preliminary statements.

“Originator” means each of Ferro Pfanstiehl Laboratories, Inc., a Delaware
corporation, and Ferro Corporation, an Ohio corporation.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which Ferro or any
corporation, trade or business that is, along with Ferro, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

“Percentage” means, as to any Purchaser, the ratio (expressed as a percentage)
of its Commitment to the aggregate of all Purchasers’ Commitments.

“Permitted Ferro Holiday” means, in any calendar year, any Ferro Holiday that is
either (a) a U.S. federal holiday, or (b) another date specified on Schedule C
hereto (or any list of Ferro Holidays delivered to the Agent pursuant to
Section 7.1(a)(viii)); provided that if the aggregate number of days covered by
the preceding clause (b) exceeds five (5) in any calendar year, only the first
five (5) such days shall constitute “Permitted Ferro Holidays”.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble.

“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.  For the avoidance of doubt but without limiting the
generality of the foregoing, the occurrence of any event or condition under any
agreement or instrument relating to any  Material Indebtedness of any Originator
which continues after any applicable grace period or notice, if any, specified
in such agreement or instrument, which permits the holder thereof to accelerate,
the maturity of such Material Indebtedness or require such Material Indebtedness
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or require any Obligor to offer to repay,
redeem, purchase or defease such Material Indebtedness, in each case prior to
the stated maturity thereof shall constitute a Potential Amortization Event
hereunder; provided, that any such event or condition as to which any applicable
grace period or notice requirement applies which does not remain continuing
beyond such applicable grace period or notice requirement shall not constitute a
Potential Amortization Event.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of any Receivable Interest (or portion thereof) and/or (d) the
making of loans and/or other extensions of credit to any Conduit Purchaser in
connection with such Conduit Purchaser’s securitization program contemplated
hereby, together with any letter of credit, surety bond or other instrument
issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Bank and any other Person (other than any customer of
such Conduit Purchaser) now or hereafter extending credit or having a commitment
to extend credit to or for the account of, or to make purchases from, such
Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase Agreement” means that certain Purchase Agreement, dated as of June 2,
2009, between Ferro Pfanstiehl Laboratories, Inc., a Delaware corporation, as
seller, and Ferro, as purchaser, as the same may be amended, restated or
otherwise modified from time to time.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of June 2, 2009, by and between Ferro, as
seller, and Ferro Finance Corporation, as purchaser, purchaser, as the same may
be amended, restated or otherwise modified from time to time.

“Purchase Limit” means $50,000,000, as such amount may be reduced from time to
time pursuant to Section 1.1(c).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to Seller for such Receivable Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase on the applicable
purchase date and (iii) the excess, if any, of (A) the Net Pool Balance (less
the Required Reserve) on the applicable purchase date over (B) the Adjusted
Aggregate Exposure determined as of the date of the most recently delivered
Monthly Report, Daily Report or Interim Report, taking into account such
proposed Incremental Purchase.

“Purchasers” has the meaning set forth in the preamble to this Agreement.

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument or a general intangible, arising from the
sale of goods or provision of services by such Originator and includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction.

“Receivable Interest” means, at any time, an undivided percentage interest
(computed as set forth below) associated with a designated Capital, selected
pursuant to the terms and conditions hereof in (i) each Receivable arising prior
to the time of the most recent computation or recomputation of such undivided
interest, (ii) all Related Security with respect to each such Receivable, and
(iii) all Collections with respect to, and other proceeds of, each such
Receivable. The aggregate of all Receivable Interests on any day shall equal:

 
AAE
NPB – RR

     
where:
 

AAE
NPB
RR
  = the Adjusted Aggregate Exposure.
= the Net Pool Balance.
= the Required Reserve.

The aggregate Receivable Interest shall be initially computed on the date of the
Agreement. Thereafter, until the Facility Termination Date, the aggregate
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Facility Termination Date. The variable
percentage represented by the aggregate Receivable Interest as computed (or
deemed recomputed) as of the close of the Business Day immediately preceding the
Facility Termination Date shall remain constant at all times thereafter.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Redeemable Stock” means with respect to any Person any Capital Securities of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Facility Termination Date; or (b) otherwise
is required to be repurchased or retired on a scheduled date or dates, upon the
occurrence of any event or circumstance, at the option of the holder or holders
thereof, or otherwise, at any time prior to the Facility Termination Date, other
than any such repurchase or retirement occasioned by a “change of control” or
similar event; provided that Redeemable Stock shall not include the Series A
ESOP Convertible Preferred Stock of Ferro.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Reimbursement Obligation” has the meaning set forth in Section 1.9(a).

“Reinvestment” has the meaning set forth in Section 2.3.

“Related Security” means, with respect to any Receivable:

(i) all right, title and interest (if any) in the goods, the sale of which gave
rise to such Receivable, and any and all insurance contracts with respect
thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the invoice related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, insurance and other supporting obligations, agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the invoice related to such
Receivable or otherwise,

(iv) all Records related to such Receivables,

(v) all right, title and interest (if any) to the Existing Agreements and to any
Receivable or other property of the type described in clauses (i), (ii), (iii),
(iv) and (vi) of this definition sold and transferred thereunder, and

(v) all proceeds of any of the foregoing.

When used in this Agreement, the term “Related Security” shall include all
right, title and interest of Ferro (and the Seller, as Ferro’s assignee) in, to
and under the Purchase Agreement, all right, title and interest of the Seller
in, to and under the Purchase and Contribution Agreement, and the proceeds of
the foregoing.

“Required Amounts” means, (a) on any Monthly Payment Date, an amount equal to
the sum of all Yield, Servicing Fee, Fees, and other fees, expenses and other
amounts that are then due and owing to the Affected Persons under the
Transaction Documents, and (b) if applicable, on any Business Day, an amount
equal to any required reductions in Aggregate Capital together with any required
deposits to the LC Collateral Account pursuant to Section 1.3 or Section 2.2.

“Required Capital Condition” means, on any date of determination, that Seller’s
“tangible net worth” (as defined below) shall not be less than 10% of the
Outstanding Balance of the Transferred Receivables. As used herein, “tangible
net worth” shall mean, as of the last Business Day of each Calculation Period
preceding any date of determination, an excess of: (i) the sum of (a) the
product of (x) 100% minus the Discount multiplied by (y) the Outstanding Balance
of all Transferred Receivables other than Defaulted Receivables plus (b) cash
and cash equivalents of the Seller minus (ii) the sum of (a) the Aggregate
Exposure plus (b) the Deferred Purchase Price.

“Required Reserve” means, on any day during a month, the product of (a) the
greater of (i) the Required Reserve Factor Floor and (ii) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (b) the Net Pool Balance as of the Cut-Off Date immediately preceding such
month.

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (a) 14% plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Deferred Purchase
Price, (iv) any payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of Seller now or hereafter
outstanding, and (v) any payment of management fees by Seller (except for
reasonable management fees to an Originator or its Affiliates in reimbursement
of actual management services performed).

“S&P” means Standard & Poor’s Ratings Services, a Standard and Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“SEC” means the Securities and Exchange Commission.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” means, collectively, (a) Seller, and (b) at any time that Ferro
is acting as Collection Agent, Ferro.

“Senior Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of August 24, 2010, among Ferro and the designated
subsidiaries from time to time party thereto as borrowers, the various lenders
from time to time parties thereto, PNC, as administrative agent, collateral
agent and issuer, and JPMorgan Chase Bank, N.A. and Bank of America, N.A., as
syndication agents, PNC Capital Markets LLC, J.P. Morgan Securities Inc. and
Banc of America Securities LLC, as joint lead arrangers and joint bookrunners,
as the same may be amended, restated or otherwise modified from time to time,
and any replacement credit facility therefor.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1%,
times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.

“Settlement Date” means either a Monthly Payment Date or a Capital Settlement
Date.

“Specified Law” means (a) the final rule titled Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (b) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, (c) Basel III, or (d) any
existing or future rules, regulations, guidance, interpretations or directives
from any Governmental Authority relating to the foregoing (whether or not having
the force of law).

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Collection Agent.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Total Eligible Receivables” means, on any date of determination, the aggregate
outstanding principal balance of all Eligible Domestic Receivables and all
Eligible Foreign Receivables.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Purchase Agreement, the Purchase and Contribution Agreement, each
Lock-Box Agreement, the Fee Letter, any promissory note issued pursuant to the
Purchase Agreement or the Purchase and Contribution Agreement, and all other
instruments, documents and agreements required to be executed and delivered
pursuant hereto.

“Transferred Receivables” has the meaning set forth in the Purchase and
Contribution Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Undrawn LC Amount” means, at any time, the aggregate undrawn amount of all
Letters of Credit outstanding at such time.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Wells Fargo” has the meaning set forth in the preliminary statements.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by Ferro.

“Yield” means for each day for any Purchaser’s Receivable Interest and the
related Capital (or any portion thereof), an amount equal to the product of the
applicable Yield Rate multiplied by the Capital of such Receivable Interest,
annualized on a three hundred sixty (360)-day basis (or, in the case of Yield
accruing by reference to clause (a) or (b) of “Base Rate”, annualized on the
basis of a 365 or 366 day year, as applicable).

“Yield Rate” means with respect to any Purchaser’s Receivable Interest and the
related Capital (or any portion thereof), either the CP Rate or the Alternate
Rate, as determined in accordance with Section 4.3.

“Yield Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) the sum of (a) 1.0% plus (b) the product of 1.5 times the
Base Rate (determined pursuant to clause (a) of the definition thereof) as of
the immediately preceding Cut-Off Date times (ii) a fraction, the numerator of
which is the highest Days Sales Outstanding for the most recent 12 Calculation
Periods and the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]

PNC Bank, National Association, as Agent
[      ]

Attention: [      ]

Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement dated as of May 31, 2011 among Ferro Finance Corporation (“Seller”),
Ferro Corporation, as initial Collection Agent, Market Street Funding LLC and
the other Purchasers from time to time party thereto and PNC Bank, National
Association, as LC Bank and as Agent (the “Receivables Purchase Agreement”).
Capitalized terms used herein shall have the meanings assigned to such terms in
the Receivables Purchase Agreement.

The Agent, the LC Bank and the Purchasers are hereby notified of the following
Incremental Purchase:



   Purchase Price:                     $
     Market Street’s             -
     Percentage of Purchase      (___%)          $
     Price:                      -----------------
     [Other Purchaser’s          (___%)          $
     Percentage of the
     Purchase Price:]
                                 -----------------

Date of Purchase:


Please credit the Purchase Price in immediately available funds to the Facility
Account (Account No. 657205449 at PNC Bank, National Association, 1900 East
Ninth St., Cleveland, Ohio 44114, ABA #041000124).

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase and the issuance of any Letter(s) of Credit requested by the Seller on
such Purchase Date):

(i) the representations and warranties of the Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct in all material respects
on and as of the Purchase Date as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

(iii) the Facility Termination Date has not occurred; and

(iv) after giving effect to such Incremental Purchase and any such issuance:

(A) no Investment Excess will exist; and

(B) the amount of Aggregate Capital will be $     , and the Undrawn LC Amount
will be $     .



    Very truly yours,

FERRO FINANCE CORPORATION

By:
Name:
Title:


EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
AND ORGANIZATIONAL
IDENTIFICATION NUMBERS

(Attached)

EXHIBIT IV

NAMES OF LOCK-BOX BANKS; LOCK-BOX ACCOUNTS

                  Name   Bank   Account No.   Lockbox   State
Ferro Finance
Corporation
  PNC Bank, National
Association   1130819019

  5831

  Ohio


 
               

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

To: Each of the Purchasers, the LC Bank and PNC Bank, National Association, as
Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Purchase Agreement dated as of May 31, 2011 among Ferro
Finance Corporation (“Seller”), Ferro Corporation, as Collection Agent
(“Collection Agent”), Market Street Funding LLC and the other Purchasers from
time to time party thereto, and PNC Bank,. National Association, as LC Bank and
as Agent (as amended, restated or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected        of [Seller/Collection Agent].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
condition of [Seller/Collection Agent and its Subsidiaries] during the
accounting period covered by the attached financial statements.

3. To the best of my knowledge, no event has occurred which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, [during or at the end of the accounting period covered by
the attached financial statements or]1 as of the date of this Certificate,
except as set forth in paragraph 4 below.

4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Seller/Collection Agent] has taken, is taking, or
proposes to take with respect to each such condition or event:       

The foregoing certifications, together with the financial statements delivered
with this Certificate, are made and delivered this        day of       ,
20      .

      

[Name]

On behalf of [Seller/Collection Agent], in [his/her] capacity as [title]
thereof.

EXHIBIT VI

[RESERVED]EXHIBIT VII

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the        day of      ,       , by and between        (“Assignor”) and      
(“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1 of that certain Amended and Restated Receivables Purchase Agreement
dated as of May 31, 2011 by and among Ferro Finance Corporation (“Seller”),
Ferro Corporation, as initial Collection Agent, Market Street Funding LLC and
the other Purchasers from time to time party thereto and PNC Bank National
Association, as LC Bank and as Agent (as amended, modified or restated from time
to time, the “Purchase Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings set forth or incorporated by reference
in the Purchase Agreement.

B. Assignor is a Purchaser party to the Purchase Agreement, and Assignee wishes
to become a Purchaser thereunder; and

C. Assignor is selling and assigning to Assignee an undivided      % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the other Transaction Documents, including,
without limitation, Assignor’s Commitment and (if applicable) the Capital of
Assignor’s Receivable Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the applicable Purchaser to the Assignee.
From and after the Effective Date, Assignee shall be a Purchaser party to the
Purchase Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

If Assignor has no outstanding Capital under the Purchase Agreement on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 1.1 of the Purchase Agreement.

If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Receivable Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date; whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of Assignor’s
Receivable Interests (if applicable) and all related rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Section 1.1 of the Purchase Agreement.

Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, and the other Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement, or the other Transaction Documents or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any Purchaser or the Seller
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the other Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Purchaser.

Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

1 Not applicable to Compliance Certificate delivered prior to initial purchase

5

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

By:       
Title:


[ASSIGNEE]

By:       
Title:


SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

Date:       ,       

Transferred Percentage:      %

                                  A-1   A-2   B-1 Assignor   Commitment (prior
to   Commitment (after   Outstanding Capital         giving effect to the  
giving effect to the   (if any)         Assignment   Assignment                
Agreement)   Agreement)        

                          A-2   B-1 Assignee   Commitment (after giving effect  
Outstanding Capital (if any)         to the Assignment Agreement)        

Address for Notices

Attention:
Phone:
Fax:

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

TO:       , Assignor

     
     
     

TO:       , Assignee

     
     
     

The undersigned, as the applicable Purchaser under the Amended and Restated
Receivables Purchase Agreement dated as of May 31, 2011 by and among Ferro
Finance Corporation (“Seller”), Ferro Corporation, as initial Collection Agent,
Market Street Funding LLC and the other Purchasers from time to time party
thereto, and PNC Bank, National Association, as LC Bank and as Agent, hereby
acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of       ,        between       , as Assignor, and       , as
Assignee. Terms defined in such Assignment Agreement are used herein as therein
defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be      ,       .

[2. Pursuant to such Assignment Agreement, the Assignee is required to pay
$      to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

Very truly yours,

      ,
as a Purchaser

By:       
Title:      


EXHIBIT VIII

CREDIT AND COLLECTION POLICY

(Attached)

EXHIBIT IX

FORM OF MONTHLY REPORT

(Attached)

EXHIBIT X

FORM OF DAILY REPORT

Daily Reports, if any, should be substantially in the form of Exhibit IX above
for Monthly
Reports with appropriate adjustments to facilitate daily reporting reasonably
acceptable to the
Agent.EXHIBIT XI

FORM OF LETTER OF CREDIT APPLICATION

(Attached)

SCHEDULE A

COMMITMENTS OF THE PURCHASERS AND THE LC BANK

         
PURCHASER
  Commitment
Market Street Funding LLC
  $ 50,000,000  

         
LC BANK
  Commitment
PNC Bank, National Association
  $ 50,000,000  

SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT
ON OR PRIOR TO THE INITIAL PURCHASE

(Attached)

SCHEDULE C
FERRO HOLIDAYS
The Ferro Holidays for the 2011 calendar year shall be:
(Attached)

6